Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 1 of 33




                       EXHIBIT V
Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 2 of 33




             VERITEXT
                                LEGAL SOLUTIONS




                           Deposition of:
              Eric J. Boelhouwer , Ph.D.
                           March 9, 2017


                          In the Matter of:

                     Klorczyk vs. Sears




                     Veritext Legal Solutions
                   1075 Peachtree St. NE , Suite 3625
                            Atlanta, GA, 30309
         800.808.4958 | calendar-atl@veritext.com | 770.343.9696
       Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 3 of 33
                               Eric J. Boelhouwer , Ph.D.            March 9, 2017
                                   Klorczyk vs. Sears

                                                                    Page 1

1                          UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT
2
3
               FREDERICK KLORCZYK, JR.,
4              as co-administrator of the
               Estate of Christian R.
5              Klorczyk, et al.,
6                         Plaintiffs,
                                                       Civil Action File No.
7                   vs.
                                                       3:13-cv-00257-JAM
8              SEARS, ROEBUCK & CO., et al.,
9                         Defendants.
10
11
12
13
14
15             VIDEOTAPED DEPOSITION OF ERIC J. BOELHOUWER, PH.D.
16
17                          March 9, 2017 - 9:40 a.m.
18
19                           3455 Peachtree Road, NE
20
21                                    Suite 1500
22
23                                 Atlanta, Georgia
24
25                             J. David Brown, B-1401

                                 Veritext Legal Solutions
     800.808.4958                                                      770.343.9696
       Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 4 of 33
                               Eric J. Boelhouwer , Ph.D.            March 9, 2017
                                   Klorczyk vs. Sears

                                                                       Page 68

1       instructions in addition to the other areas that we

2       have identified to address the hazards that they

3       have concerns about as it relates to their product.

4       BY MR. ZAKRZEWSKI:

5              Q.   But if they have tested the product and

6       the product has been used and they don't have a

7       concern about a hazard, they haven't identified a

8       hazard, do they still have a duty to warn?

9              A.   Your question is premised on testing.

10      Not all hazards are addressed by testing.              There

11      can be other means of hazard -- a process by which

12      individuals may identify hazards associated with

13      their product.     It is not specifically and only

14      limited to testing.

15             Q.   What would those other means and methods

16      be?

17             A.   There's desktop analysis you can perform

18      whereby you would perform a process hazard

19      analysis.    You would evaluate not just -- you could

20      identify potential hazards that may occur as it

21      relates to the use of the -- foreseeable use of the

22      products.

23                  MR. WEXLER:     No question pending.           I want

24      to make a general statement that the word duty has

25      a lay meaning and a legal meaning.              And your

                                                                             Page 68

                                  Veritext Legal Solutions
     800.808.4958                                                           770.343.9696
       Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 5 of 33
                               Eric J. Boelhouwer , Ph.D.            March 9, 2017
                                   Klorczyk vs. Sears

                                                                        Page 69

1       question regarding the duty of a manufacturer

2       doesn't differentiate in any manner.                  So when

3       you're talking about duty, if you're talking about

4       legal duty, there's case law that exists regarding

5       that, there are standards that exist regarding

6       that.        If you're talking about lay duty, then I

7       think your question should reflect that.

8       BY MR. ZAKRZEWSKI:

9               Q.      As I used the word duty in several

10      questions, which I did, didn't I?

11              A.      Yes, sir I believe so.

12              Q.      Do you understand what that word means?

13              A.      Generally in a lay context, yes, sir.

14              Q.      What's your understanding of what that

15      word means?

16              A.      Generally in my field I use the term

17      responsibility to distinguish it from the legal

18      meaning of the word duty.

19              Q.      So you like to use the word

20      responsibility?

21              A.      Generally, yes, sir.

22              Q.      And what does that mean to you?

23              A.      I don't have a dictionary in front of me.

24      But that would be -- I would defer to the

25      dictionary definition.

                                                                            Page 69

                                   Veritext Legal Solutions
     800.808.4958                                                         770.343.9696
       Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 6 of 33
                               Eric J. Boelhouwer , Ph.D.            March 9, 2017
                                   Klorczyk vs. Sears

                                                                   Page 75

1              A.   Generally speaking, yes, I would agree

2       that a substantial danger is required but that

3       danger is not limited just to physical harm to

4       individuals.    There can be property damage.          There

5       could be a variety of things that could be

6       considered to be damage.

7              Q.   But you agree with that formulation,

8       substantial danger, correct?

9              A.   Generally, yes, sir.

10             Q.   And what does that mean to you,

11      substantial danger?

12             A.   Again, it is going to depend on your

13      evaluation of the hazards associated with that

14      product and the potential consequences associated

15      with that particular hazard for that specific

16      product.

17             Q.   So for this specific product you think

18      that the tip-to-tip phenomenon is a substantial

19      danger?

20             A.   Based on my understanding of the testing

21      performed by Mr. Heath and that the potential for

22      this hazard to occur has been identified by other

23      manufacturers prior to the time of this incident,

24      yes, sir, it does appear that the -- if the jack

25      stand may suddenly collapse or slip, then that's a

                                                                        Page 75

                                 Veritext Legal Solutions
     800.808.4958                                                      770.343.9696
       Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 7 of 33
                               Eric J. Boelhouwer , Ph.D.            March 9, 2017
                                   Klorczyk vs. Sears

                                                                    Page 76

1       substantial danger, yes, sir.

2              Q.   Are you aware of any other incidents

3       of -- well, a phenomenon you just described, how

4       would you like to refer to it?           Tip-to-tip

5       phenomenon, is there something else you'd like to

6       call it?

7              A.   However you wish to proceed.            Tip to tip,

8       false engagement, whatever terminology you'd prefer

9       is fine.

10             Q.   Well, let's just false engagement.            Would

11      you be comfortable with that terminology?

12             A.   That is reasonable, yes sir.

13             Q.   We'll need to talk about it a fair bit

14      and we don't want to say a paragraph every time.

15      So are you aware of any other false engagement

16      incidents other than the one alleged in this

17      action?

18             A.   I am aware that other manufacturers are

19      choosing to warn about this potential false

20      engagement as it relates to similar designed jack

21      stands, yes, sir.

22             Q.   So we'll definitely come back to that.

23      But my question is a little bit different.              It is

24      are you aware of any other specific incidents of

25      false engagement other than the one that is alleged

                                                                           Page 76

                                 Veritext Legal Solutions
     800.808.4958                                                         770.343.9696
       Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 8 of 33
                               Eric J. Boelhouwer , Ph.D.            March 9, 2017
                                   Klorczyk vs. Sears

                                                                   Page 77

1       in this action?

2              A.   As it relates to the subject jack stands,

3       I do not know.     I am not aware of any others as it

4       relates to the subject jack stands.

5              Q.   So when you said the subject jack stands,

6       do you mean Model 50163 Craftsman?

7              A.   That's my understanding of the subject

8       jack stands in this matter.

9              Q.   So are you aware of any specific

10      incidents of false engagement of other models of

11      jack stands?

12             A.   I don't have a specific recollection as I

13      sit here, no, sir.

14             Q.   So now, going back two answers -- and

15      this is I think something you have talked about a

16      few times now -- it is important to you that other

17      models of jack stands seem to include a warning or

18      an instruction that you think gets at this

19      potential hazard of false engagement, correct?

20             A.   Yes, sir.    To the extent that this

21      potential hazard may have been identified by other

22      manufacturers prior to the time that the subject

23      jack stands were sold, I do believe that's a basis

24      for my opinions.

25             Q.   Do you know what information those

                                                                        Page 77

                                 Veritext Legal Solutions
     800.808.4958                                                      770.343.9696
       Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 9 of 33
                               Eric J. Boelhouwer , Ph.D.            March 9, 2017
                                   Klorczyk vs. Sears

                                                                   Page 80

1              Q.    The PALD standards, which organization

2       are those promulgated by?

3              A.    The American Society of Mechanical

4       Engineers.

5              Q.    It's probably helpful to keep that out

6       because we'll come back to it.           We'll come back to

7       it in a little while.

8                    So turning back to your opinion or your

9       report, Exhibit 11, page 3.          Let's look at your

10      second opinion.     So you say that the subject

11      Craftsman professional heavy-duty jack stands are

12      unreasonably dangerous because they lack adequate

13      and appropriate warnings and instructions, correct?

14             A.    Yes, sir, those words appear on the page.

15             Q.    And you have three bullet points, kind of

16      subissues to identify why you think they lack

17      adequate and appropriate warnings and instructions,

18      correct?

19             A.    Yes, sir.   As it relates -- generally as

20      it relates to the hazard for the false engagement

21      identified by Mr. Heath as the first one.

22             Q.    I'm sorry, so you said the first bullet

23      point regards the false engagement phenomenon that

24      we have been discussing, correct?

25             A.    Generally, yes, sir.

                                                                        Page 80

                                 Veritext Legal Solutions
     800.808.4958                                                      770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 10 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                  Page 81

1              Q.   And you think that there should be a

2       warning on this point?

3              A.   Yes, sir, it is my opinion that there's

4       not any safety communication as it relates to this

5       hazard.

6              Q.   And you refer to a set of warnings

7       provided by Sealey Quality Machinery in the

8       operations section of their instructions and you

9       identify the model number, correct?

10             A.   Yes, sir.

11             Q.   Let's mark that as Exhibit 12.

12                  (Defendant's Exhibit 12 marked)

13      BY MR. ZAKRZEWSKI:

14             Q.   Is this the instruction, that's

15      Exhibit 12, is this the instruction that's referred

16      to in your report?

17             A.   Yes, sir, it appears to be.

18             Q.   So your report seems to refer to a

19      specific instruction or warning that's listed on

20      this Exhibit 12?

21             A.   Yes, sir.

22             Q.   Can you tell me where it is on the page.

23             A.   Sure.

24             Q.   Where is it?

25             A.   Under the heading as identified in my

                                                                       Page 81

                                 Veritext Legal Solutions
     800.808.4958                                                     770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 11 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                  Page 82

1       report Operations section, so that's Section 4,

2       Operation.     As we go down there's instruction 4.3

3       and underneath step 4.3 it provides a warning to --

4       I'm sorry.     Warning, exclamation point, ensure pawl

5       is fully engaged with teeth all in caps and there

6       appears to be a square with a shadow to the left of

7       the single word warning.

8                    (Off-the-record discussion)

9       BY MR. ZAKRZEWSKI:

10             Q.    So it is your position that the product

11      manual for Model 50163 should have included that

12      warning that you just read from Exhibit 12?

13             A.    Should have identified the potential

14      hazard as it relates to this safety communication,

15      yes, sir.

16             Q.    Is that different than what I asked you?

17             A.    I believe it is a little different, yes,

18      sir.

19             Q.    How is that different?

20             A.    Here that they've identified using the

21      signal word warning and the exclamation point and

22      they're providing the avoidance to ensure that the

23      pawl is fully engaged with the teeth, so I think it

24      is a little different than what you asked.

25             Q.    So you think that Model 50163's manual

                                                                       Page 82

                                 Veritext Legal Solutions
     800.808.4958                                                     770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 12 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                  Page 83

1       should have included a warning like this?

2               A.      As it relates to the subject jack stand,

3       a similar warning was not provided in the manual

4       that I reviewed.        And to the extent that the hazard

5       identified by Mr. Heath should be communicated,

6       this is another manufacturer who's identified a

7       similar potential hazard regarding the full

8       engagement of the pawl with the teeth prior to the

9       time that the subject jack stands were sold.

10              Q.      I think my question is much simpler than

11      that.        You think that Model 50163 should include an

12      additional warning, right?

13              A.      Yes, sir, that would be one part of my

14      opinions in this matter, yes, sir.

15              Q.      And you think that warning should be

16      similar to what you just read me from Exhibit 12?

17              A.      Similar, yes, sir.       Probably with

18      additional safety information related to the

19      potential hazard and the consequences of not

20      avoiding the hazard.

21              Q.      So you think it should be similar but not

22      the same as what's in Exhibit 12?

23              A.      Yes, sir.   This is an example of a

24      manufacturer who identified a similar potential

25      hazard for a similar device prior to the time the

                                                                       Page 83

                                    Veritext Legal Solutions
     800.808.4958                                                     770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 13 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                         Page 84

1       subject jack stands were sold.

2              Q.   But you wouldn't recommend including the

3       exact warning from Exhibit 12 in the 50163 product

4       manual?

5              A.   I haven't considered that at this time as

6       to what my recommendation would be.                 I have not

7       been asked to do so.

8              Q.   So you think that the 50163 product

9       manual should include an additional warning but you

10      don't specifically know what that warning should

11      say?

12             A.   I believe that there should be an

13      additional safety communication in the 50163 jack

14      stand manual as it relates to this potential

15      hazard, yes, sir.

16             Q.   Is that a yes to my question?

17             A.   I have not evaluated the hazard

18      consequence and avoidance information that I would

19      at this time.

20             Q.   I think I know what you mean but you also

21      might be talking a little over my head because this

22      is your field.    Hazard consequence and avoidance

23      information, does that mean warning?

24             A.   Yes, sir.   Those would be associated

25      generally with a signal word for warning that you

                                                                             Page 84

                                 Veritext Legal Solutions
     800.808.4958                                                          770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 14 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                      Page 98

1       drawn to safety communications including pictograms

2       to identify a potential crush hazard along with a

3       signal word along with some text to explain the

4       consequence, the hazard, and the avoidance for that

5       particular hazard.     As it relates to this jack

6       stands, the manufacturer provided a similar

7       communication for a crush hazard for another

8       product prior to the time that this one -- subject

9       one was sold.

10             Q.    I think, again, I'll probably come back

11      to that manual.     I don't want to waste time

12      printing it out right now.         It is something that I

13      can do at lunch.     You want to save us time?             It is

14      up to you.

15             A.    I don't have extra copies.             I have a copy

16      that we can mark.

17             Q.    That's okay.    I'll just make them at

18      lunch and it will be faster for everybody.

19                   So you think that -- when you say crush

20      hazard, can you describe that a little more.                Can

21      you unpack that.

22             A.    So as it relates to my understanding of

23      the potential hazards not only identified by

24      Mr. Heath but identified by the manufacturer for

25      another similar product that there is the potential

                                                                             Page 98

                                 Veritext Legal Solutions
     800.808.4958                                                           770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 15 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                  Page 99

1       under potentially different causes, there's the

2       potential for an individual to be seriously harmed

3       or killed if the load supported by the jack stands

4       suddenly shifts or moves, so that if the vehicle

5       did contact an individual, there's a potential for

6       serious injury or death to occur.

7              Q.   You don't think that that's obvious?

8              A.   Since they chose to provide a warning in

9       that regard for another similar product, it may not

10      be obvious to consumers that how that load is

11      distributed can impact the stability of the

12      elevated load.

13             Q.   So if the load isn't distributed

14      properly, it could become unstable and there's a

15      hazard that the user could be crushed?

16             A.   That may not be obvious to users.

17             Q.   I didn't ask about the obviousness.

18                  MR. ZAKRZEWSKI:      Can we read back the

19      question.

20                  THE REPORTER:     So if the load isn't

21      distributed properly, it could become unstable and

22      there's a hazard that the user could be crushed?

23             A.   That is my understanding.

24      BY MR. ZAKRZEWSKI:

25             Q.   And you understand that the load was not

                                                                       Page 99

                                 Veritext Legal Solutions
     800.808.4958                                                     770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 16 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                      Page 164

1       0163

1        1     Klorczyk testified that they read and discussed the

2        2     manual and the labels together.               Is that a fair

3        3     summary?

4        4          A.    Yes, sir, I believe that's a fair summary.

5        5          Q.    So that's the only factor that's important

6        6     in determining whether the decedent would have read

7        7     warnings and instructions in connection with these

8        8     jack stands?

9        9                MR. WEXLER:     Objection.

10      10          A.    No, sir.    That's one of many factors that

11      11     would need to be considered as it relates to

12      12     providing reasonable, appropriate and adequate

13      13     safety communications.         The location, the format,

14      14     the content are all factors that need to be

15      15     considered, the method of presentation, how -- if

16      16     the messages are internally consistent or, as we've

17      17     identified, the capacity information is internally

18      18     inconsistent, these are potential issues that need

19      19     to be addressed.      So the safety communications are

20      20     available, that they are both on the product and in

21      21     the manual, that they are reviewed, that there is

22      22     use of formatting conventions that draw attention to

23      23     the labels, that is all reasonable, but the content

24      24     specifically related to the hazard of false

25      25     engagement as identified by Mr. Heath and the

                                  Veritext Legal Solutions
     800.808.4958                                                         770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 17 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                      Page 165

1       0164

1        1     potential for this crush hazard to occur are not

2        2     adequately represented in the manual or on the

3        3     product.

4        4          Q.    Okay.   So are there any factors about the

5        5     decedent himself that are important in determining

6        6     whether he would have read a warning or instruction?

7        7          A.    I don't have any specific information as it

8        8     regards the decedent.        Are there factors in general

9        9     that may contribute to an individual's likelihood to

10      10     read warnings and instructions?               Potentially.   But

11      11     to extrapolate and say how that would potentially

12      12     affect the hypothetical behavior of one individual,

13      13     I could not do that.

14      14          Q.    Isn't the level of a person's experience

15      15     with a given product important?

16      16          A.    Potentially.      But as it relates to this

17      17     subject product, it's my understanding this is the

18      18     first time that the subject product was used in a

19      19     setting at the Klorczyk home.            So Christian Klorczyk

20      20     may have had prior familiarity with other similar

21      21     products could potentially play a role in his -- in

22      22     his willingness to review warnings and instructions.

23      23     But as is represented by Mr. Frederick Klorczyk's

24      24     testimony, they did review the on-product warnings

25      25     and instructions and did review the on-product

                                  Veritext Legal Solutions
     800.808.4958                                                           770.343.9696
      Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 18 of 33
                               Eric J. Boelhouwer , Ph.D.           March 9, 2017
                                   Klorczyk vs. Sears

                                                                 Page 173

1       0172

1        1     read, but there's testimony from Mr. Frederick

2        2     Klorczyk that he reviewed the on-product markings,

3        3     warnings and the manual and had a discussion with

4        4     Christian.     And he goes on to describe some areas of

5        5     confusion that may have existed in their discussion

6        6     of the materials.      That's represented in his

7        7     testimony.     And that's all we can say on that point.

8        8            Q.   But this is like a really important part of

9        9     your opinion.     Your belief is that the manual should

10      10     have contained a warning about false engagement,

11      11     correct?

12      12            A.   That the warning regarding false engagement

13      13     needed to be provided for the subject product.

14      14     We've discussed a potential location in the manual.

15      15     I don't recall that we've discussed the potential

16      16     on-product marking as regard to that.

17      17            Q.   We talked about the manual.

18      18            A.   Generally, we spoke about the manual, yes,

19      19     sir.

20      20            Q.   That answer could have totally just been a

21      21     yes.    I'm not even trying to be tricky now.        You

22      22     think that the manual should have contained a

23      23     warning about false engagement?

24      24            A.   Yes, sir, that is one of my opinions as it

25      25     relates to this matter.

                                  Veritext Legal Solutions
     800.808.4958                                                     770.343.9696
    Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 19 of 33




rldo¡                1 075 Pe¿chtree
                     1075  Peachtree Street, NE Suite
                                     Street, NE        3750 Atranrà,
                                                Su ¡te 3750 Atlanta. GA 30309 i'p 7770,4a7,213g
                                                                     GA 30309                      7r0,487.0106
                                                                                    70.487.2138 rF 770.487.0     w www.do
                                                                                                             106 Va www.dorris¿ssociates.com
                                                                                                                           rrisassociates.com




    December
    Decem     5, 2014
          ber 5,



    Herzfeld
    Herzfe             p.C.
           ld & Rubin, P.C.
    125 Broad Street
    125
        Yorþ ¡'ry
    New York,  NY 10004
                  10004

        Pitney,, LLP
    Day Pitney
        Trumbull
    242 Trumb  ull Street
    Hartford,
    Hartford, CT 06103
                  06108



                        Re: Klorczyk v. Sears Roebuck and Company,
                                                                   et al.



        Counsel
   Dear Couns el:


        requested,
   As reques            following
              ted, the follow         a report pertain
                               ing is a        pertaining     opinions
                                                       ing to opinio
   litigation                                                                  n¡ill offer in
                                                                     ns that I will        in the
   litigat    referenced
          ion referen       above.
                      ced above.

   QUALI FICATIONS
   OUALTFICATIONS

   My backg
  My    b.ackground,
                round, publi.cations
                         publications and  and professional        certifications
                                                  professional certifi               are provid,ed
  attached
                                                                          cations are     provided on  on my
  attach       curriculum
          ed curric            vitae. Briefly
                       ulum vitae.      Briefly,, þmy area
                                                       a"ua ofof experi
                                                                 experience     and
                                                                         ence and     expert  ise, pertinent
                                                                                      expårtise,    pertin ent
  to  this litigat
  to this   litigation,
                   ion, isis warnin
                              warnings    attd comm
                                     gs and     comr¡¡unicationõ      pertaining
                                                        unications pertai            to product
  hold aa Ph.D.
  hold      Ph'D' andand aa Maste
                                                                              ning to   produ       safety.
                                                                                                ct safety  .  I
                               Masteir ofof Indust
                                            Industrial     and System
                                                     rial and    systems      Engineering
                                                                          s Engin             from
                                                                                     eering from      Auburn
                                                                                                      Aubur  n
  university
  Unive          where my
         rsity where     my area
                               area of
                                    of specia
                                        specialization
                                                lization was HumaH-uman      Factors
  including
                                                                         n Factor      Engineering
                                                                                    s Engin             (HFE|,
                                                                                              eering (HFE),
  includ        advanced
          ing advan          courseô
                       ced course     in Huma
                                    s in   Human      Factors,
                                                   n Factor     Safety Engin
                                                             s, Safety   Engineerinc     äd
                                                                                 eering and
       graduate
  My gradu                                                                                     nrgo"nomics.
                                                                                               Ergon   omics.
  My                studies-were
               ate studie           funded by
                            s were funded           the Nation
                                               by the   National    lnstituìe
                                                                 al Institu     for Occup
                                                                             te for  occupational
  and Health
  and             (NIosH)) Deep South
        Flealth (NIOSH                                                                                  safety
                                                                                             ational Safety
                                    South Edication
                                             Education and and Research
                                                                 Research Center (ERC).(ERc).    II also hold
  a Maste
  a  Masterr ofof Busin
                  Business     Administration
                         ess Admin     istration degree     from Tulane
                                                   d.egree from               university
                                                                   Tulane Unive
  of Chem
     Chemical                                                                              and aa Bache
                                                                                    rsity and       Bachelor
                                                                                                           lor
  of               Engineering
             ical Engin            degree from
                           eering degree     from thetñe Georg
                                                         Georgia     Instiiute
                                                                 ia Institu      of
                                                                              te of         ology. II have
                                                                                     Technology.
                                                                                     Techn
  been certifi
  been   certified
                 ed by    the Board
                      by the    Board of of Certifi
                                             certified             prore""iorrals
                                                         safet! Profes
                                                     ed Safety
  Board ofof Certifi
              Certifïcation       professional
                                                                                      (BCSp)
                                                                           sionals (BCSP        and by
                                                                                             ) and     by the
  Board               cation inin Profes           Ergonomi""
                                          sional Ergon    omics (BCPE
                                                                  lnCee¡. ).
  During
  Durin g my   professional
            my profes sional work experi  ence, II have
                                    experience,          routinely
                                                   have routin        performed
                                                                 ely perfor        evaluations
                                                                            med evalua
  the design
       design andand develo                                                                     of
                                                                                          tions of
  the                  development
                              pment ofof warnin
                                           warnings,    product
                                                  gs, produ         iristructions
                                                               ct instru            and
                                                                           ctions and      similar
                                                                                           simila r
  precautionary
  precau          information
          tionary inform            consumer
                          ation for consu      proãuct!.
                                          mer produ   cts. II also have   led
                                                                    have led          reviews
                                                                               safety review s for
  industrial
  indust       processes
         rial proces         and worke
                       ses and     worked    fo; over
                                         d for     over seven years y".r" in in manuf
                                                                                  månufacturing
                                                                                         acturing
  environments'
  enviro            Dorris and
         nments. Dorris      and Assoc
                                  Associates              "u.r"tr
                                              International,
                                        iates Intern ationa     LLó provides
                                                             l, LLC               productt safety
                                                                       provides produc
Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 20 of 33




  services
  service   to aa wide
          s to    wide variety
                         variety of
                                  of entitie
                                     entities.    Clients includ
                                             s. Clients    include  corporations,
                                                                 e corpor           non-prolit
                                                                           ations, non-pr  ofit
  organizations,
  organi zations, trade
                  trade. associ
                         associations,   state and
                                ations, state  and federal govern
                                                             governmental    agencies,
                                                                    mental agenci      as
                                                                                   es, as well
  as^defense
  as defense and    plaintiffs'
               and plainti      attorneys.
                           ffs' attorne       client service
                                        ys. Client    service-s have been
                                                             s have  been performed
                                                                            performed inin the
        Canada,
  U.S., Canad     U.K., France
               a, U.K., France,, Germa
                                 Germãny,ny, Spain, Belgiu
                                                     Belgium,   Australia
                                                            m, Austra     *rrd Japan.
                                                                      lia and               J"p"rr.
  II have given
           given numer
                  numerous     presentations
                          ous presen  tations and author
                                                   authored    variouss article
                                                           ed variou    articless on the design
                                                                                  on the  design of
  warnings
  warnin        and behavi
           gs and     behav_ioral  responses
                             oral respon       to safety
                                           ses to safety messag          Dorris
  International'
  Interna   tional, LLC                                    -;";"g;".-
                                                                   es.   Dorris    and
                                                                                   and  Associates
                                                                                        Associ ates
                          charg-es
                    LLC charge       $iss per
                                  s $185    per hour
                                                hour plus
                                                      plus expens
                                                             expenses   for
                                                                    es for   my
                                                                             my   services
                                                                                  service s in
                                                                                            in this
  litigation'
  litigati      Attached
           on. Attach           líst of
                              a list
                        ed is a         triál and
                                     of trial and deposi
                                                  depãsition           ny II have
                                                               iestimony
                                                         tion testimo               given over
                                                                             have given
               years.
  past four years.                                                                         over the

  MATER
  MATERIALS
        IALS REVIEW
             REVIEWED
                    ED

       analysis
 In my analys            matter,, I have review
              is of this matter          reviewed      following
                                                ed the followi    materials
                                                               ng materi
 case:
 case:                                                                       specificc to
                                                                         als specifi   to this

          •r     Amended
                 Amend       Complaint
                          ed Compl  aint                         •   Sealy Quality    Machinery,
                                                                            Quality Machin    ery,
         •r      Craftsman
                 Craftsm   an Profess
                              Professional
                                       ional Heavy
                                             Hearry                  Instructions
                                                                     Instruc  tions for Axle
                                                                                        A,xle Stand 3
                 Duty Jack Stands
                              Stands Operat
                                       Operators
                                               ors                   Tonne Ratche
                                                                             Ratchett Type,
                 Manuall
                 Manua                                                                 þpe, Model No:
                                                                     vs10033
                                                                     VS100
        •r      Sears. Craftsm
                         Craftsman    professional
                                  an Profess  ional 4-               Pro-Lift SUV/T
                                                                •a             StIV/Truck
                                                                                       ruck Jack Stands
                                                                                                   Stands
                Ton Jack Stands             pair. Web. 2
                             Stands,, One Pair.
                Dec. 2014.
                                                                     Operating
                                                                     Operat       lnstmctions
                                                                            ing Instruc         & parts
                                                                                          tions 85 Parts
                                                                     Manual,
                                                                     Manua   l, Model Numbe      T-9621,,
                                                                                        Numberr T-9621
                htþ: // /www.
                http:   /www, sears.com/
                                sears.com/4-t4-ton_jack-
                                                 on-jack-            2003
                                                                     2003
                stands-one-pairl
                stands-   one-pair/p-00
                                    p-009S0
                                          950163
                                               I 63000p
                                                   000P         •a   Exemplar    Manuals
                                                                     Exemplar Manua      ls for Other
        •.      2001 BMW Owner Owner's   Manuall
                                      's Manua                       Brands of ofJack
                                                                                 Jack Stands
        •r      ASME PALD-
                         PALD-2009
                                2009 Safety
                                       Safery Standa
                                              Standard rd       •a   Deposition
                                                                     Deposition of Lynne Klorczy
                                                                                             Klorczyk,
                                                                                                     k,
                    Portable
                for Portabl    Automotive
                             e Automo   tive Lifting                 tr/73/14
                                                                     11/13/  14
                Devices                                         •I   Deposition
                                                                     Deposi          Frederick
                                                                            tion of Frederi     Klorczyk,
                                                                                             ck Klorczy  k,
        •r      Photog¡aphs
                Photog   raphs of subject Craftsm
                                            Craftsman an             rt/ t4/14
                                                                     11/14/  14
                Professional
                Professional Heavy Duty Jack
                Stands
                Stands

In additio
In addition n to the above
                      above-materiars,  my opinio
                             materials, my  opinions are based upon
                                                  ns are         upon my educat
                                                                            education
                                                                                    ion and
trainin    in the
trainingg in  the fields
                  fields of
                          of Human
                             Human Factor
                                    Factorss Engine
                                             bngineerins
                                                    ering (HFE)   .rra
                                                          (HFE) and    prãarr"tt safety,
                                                                       produc    safety, my
familiarity
familia       with the
        rity with   the safety
                         safety aspect
                                aspects  of the
                                       s of the publis
                                                publishãd'  literature
                                                       hed literatu     and
                                                                     re and  standard.s
                                                                             standa   rds in
these fields.


WARNI    NGS RES&qRC¡I
I,I/dRIV//VGS RESEARCH
over the
Over   the past
            past quarte
                 quarterr of aa centur
                                 century  there has
                                        y there  has develo
                                                      developed    a sizable
                                                                     sizable body of
                                                              ped a                   literature
                                                                                   of literatu re
on behavioral responses
    -behavioral   responses to to warnin
                                  warnings.    since the
                                         gs. Since     the design
                                                           design ofof safety
                                                                       safety comm
                                                                              coårmunications
                                                                                     unications
and   the system
and the    systematic   analysis
                   atic analys     of respon
                                is of responses   to those comm
                                             ses to          communications    is an
                                                                    unications is  an aspect
                                                                                      aspect of
HFE, many of  of the
                 the studie
                      studiess are tepoit"d   in the HFE
                                    reported in            literature.
                                                      HFE literatu       The fact that warnin
                                                                    re. The             warningg
analysis
analys      has develo
        is has   developed    into an
                        ped into    an empiri
                                        empirical   scientific  field  of behavioral
evidenced
eviden
                                                cal scienti fic field  of behavi       study
                                                                                 oral study    is
             by:
        ced by:

   •¡          Existence
               Existen ce of a substantial
                             a substa       amountt of literatu
                                      ntial amoun      literature,          it referee
                                                                re, much of it refereedd
               evidencing
               eviden      a range of researc
                      cing a           research method,ologies;
                                              h method  ologies;
   •'          Empirical
               Empiri       evidence
                        cal eviden    that lay person
                                   ce that      personss are
                                                         are not able to predict with statisti
                                                                                      statistical
                                                                                               cal
               reliability
               reliabi          effectiveness
                       lity the effecti        of safety signs or
                                        veness of              or labels.
                                                                  labels,



                                                            2
Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 21 of 33




 Signifícant
 Significa nt reviews     this literatur
              reviews of this  literature  can be
                                         e can            in McCarth
                                                be found in  McCarthy  et al.
                                                                     y et     (lgg4), DeJoy
                                                                          al. (1984), DeJoy
 (1989), Ayres et
 (1989),            al. (1998) and
                 et a].        and Rogers
                                     Rogers et  al. (2000).
                                             et al.

 USE OF WARNING
 USE OF             S
        I{/AR/\TIJYGS

A common
A  commonly    cited definitio
            ly cited  definition of aa warning
                               n of    wa¡ning is
                                                is "...a
                                                   "...a message   intended to
                                                         mesôage intended     to reduce
                                                                                 reduce the
risk of
risk  of personal
         personal or
                   or property   damage by
                       property damage    by inducing    certairipatterns
                                             inducing certain              of behavior
                                                                 patterns of   behavior and
di'scouraging
discoura       or prohibiti
         ging or   prohibiting  certain other
                            ng certain         patterns of
                                        other patterns    of behavior
                                                             behavior"" (Dorris    purswell,,
                                                                                & Purswell
                                                                        {Dorris &
I9781' There is broad agreeme
1978).                   agreement        warningss should
                                  nt that warning    should endeavor to commun
                                                                           communicate:
                                                                                    icate:
    1. Nature of the
    1.           the hazard;
    2. Means of
    2.       of avoiding the hazard;
    3. Consequ
    3. Consequences     failing to
               ences of failing to avoid
                                   avoid the
                                         the hazard.
Not  all of
Not all  of these
            these elements  will be
                  elements will  be necessar
                                     necessary in all
                                             y in all circums
                                                      circumstances  and need
                                                              tances and      not be
                                                                         need not
                    in the warning
explicitly included in     warning..

.FäCÎSA.IrD
FACTS AND OPINION
            OPIJVIO]VSS

On the basis of my
On                 my educatio
                       education       experience
                               n and experien                           and on
                                                                above and
                                               ce as outlined above          on the attached
curriculurn
curriculu     vitae, the
           m vitae,  the literatur
                         literature  on human factors and
                                   e on                       warningss includin
                                                          and warning      including  but not
                                                                                    g but
         to those referenc
limited to         refe¡enced  above, and
                            ed above,  and the
                                           the material
                                                materialss reviewed for   this case
                                                                      for this  case as listed
above, II have
above,    have reached
                 reached the
                          the following opinions that
                                                   that II hold  to aa reasonab
                                                           hold to     reasonable   degree of
                                                                                 le degree
           certainty::
scientific certainty


   1. Not
   1.     an Obvious
      Not an Obuíous Hazard
          it relates
       As it
      As     relates this      matter, itit is
                        this matter,        is my
                                                my understa
                                                     understanding     that aa hazardo
                                                               nding that       hazardousus condition
      exists  if the
       exists if  the locking     pawl is not fully
                       locking_ pawl              iully engaged with the ratchet
                                                                              ratchet bar,
                                                                                        bar, includin
                                                                                              includingg
      if the
      if      tip of
         the tip    of the
                       the locking pawlpawl is     in contact
                                               is in           with the
                                                      èontãci with         tip of
                                                                     the tip   of one   of the
                                                                                   one of  the ratchet
      teeth   (tip to
      teeth (tip     to tip),
                         tip),_ on  the subject
                                 on the   subject Craftsma
                                                      craftsman    professional
                                                               n Professio    nal Heavy     Duty Jack
                                                                                   Heavy Duty
      Stands and      that this
                and that      this condition may not        prevent moveme
                                                       r¡ot prevent  movement      of the
                                                                                nt of      ratchet bar
                                                                                      the ratchet
      after the
      after  the load
                   load has beenbeen applied
                                      applied to  to the ¡aäk  stand. The
                                                          jack stand.    The base            timits the
                                                                                     frame limits
                                                                               base frame
      abüity of
      ability   of users
                     users to to observe
                                  observe if if the
                                                 the locking    pawl is
                                                       toCring pawl     is fully
                                                                            fully engaged
                                                                                   engaged withwith the
      ratchet barbar or
                      or is   tip to
                           is tip    tip. Therefor
                                  to tip.   Therefore,     thJpãtential
                                                        e, the                      tñaf may
                                                                           hazãrd. that
                                                               potential hazard           may exist ifif
      the locking
      the  locking pawlpawl is  is not  fully engaged
                                   not fully                wittr the
                                                 engaged with           ratchet bar
                                                                  tt¡e ratchet    bar would
                                                                                        woulã not
                                                                                                not be
      obvious to to users.


   2' Unreaso
   2. unreasonably
              nably Dangerous
                    Dangerous for Lack of Ad.equate
                              for Lack              warningss and
                                          Adequate Warning         Instructíons
                                                              and. Instructi ons
      From aa human
      From       human factors
                         factors engineer
                                 engineering  perspective,
                                          ing perspect       the subject
                                                       ive, the  subject Craftsma
                                                                            craftsmann
      Professional
      Professio            Duty Jack
                    Heavy Duty
                nal Heavy       Jack Stands
                                      Stands are
                                              are unreason
                                                  unreasonably   d.angerous
                                                            ably dangero       because
                                                                          us because
      they  lack adequate and
      they lack            and appropri
                               appropriate  warningss and
                                        ate warning       instructions
                                                      and instructi     for aa number
                                                                    ons for
         reasons:
      of reasons:

          '   There is
              There   is no
                         no warning that
                                      that addresse
                                           addresses   the hazardo
                                                    s the  haaardous  condition
                                                                   us conditio   that may
                                                                               n that
              exist if the
              exist if  the locking
                            locking pawl
                                     pawl is
                                           is not fully engaged
                                              not fully          with the
                                                         engaged with the ratchet
                                                                          ratchet bar
                                                                                   bar as
              discussed
              discusse  d earlier  in this
                           earlier in  this report.
                                             report. Based
                                                       gasã¿- on
                                                              on my
                                                                  my survey
                                                                      survey ofof product
                                                                                  product



                                                 3
Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 22 of 33




              literature
              literatu     for similar
                       re for  similar jack   stands that
                                        jack stands      that use
                                                               use aa ratchet
                                                                      ratchet bar
                                                                               bar mechan
                                                                                     mechanism,
                                                                                             ism,
              several manufa
              several   manufacturers     provid.e safety messag
                                 cturers provide             messâgeses related      this
                                                                                 to this
                                                                        related to         hazard
                                                                                          hazard
              and suggest
              and   suggests    manufacturers
                             s manufa    cturers ofof similar
                                                       similar produc
                                                                 proãucts   were aware
                                                                        ts were    aware ofof the
              potentiall for
              potentia    for harm
                              harm to to result
                                         ¡esult ifif the
                                                     the locking
                                                           rocking pawl   is not
                                                                    pawl is       fully engaged
                                                                             not fully   engaged.
              with the
              with  the ratchet    bar. One
                         ratchet bar.    one exampl
                                              exarnple     was aa warning
                                                        e was               provided
                                                                  wãrning provide      by Sealey
                        Machinery
              Quality Machin     ery  in  the                               -th"i,   d by  sea-ley
              !_uafity                in  the  "opeiationn
                                               "Opera    tion"  section of
                                                                section             instructions
                                                                         o1 their instruc   tions
              (sealy Quality
              (Sealy            Machinery,
                      Quality Machin         Instiuctions
                                        ery, Instruc          for Axle
                                                       tions for       stand 3 Tonne Ratchet
                                                                  Axle Stand
              Type, Model
              Type,  Model No:
                             No: VS
                                  VSt0Og).
                                     1003).

        •a    Neither the
              Neither   the on-prod
                            on-product  markings
                                    uct markin    nor the
                                               gs nor  the Operato
                                                           operators    Manual for
                                                                    rs Manual     for the
              craftsman
              Craftsm      Professional
                       an Profess       Heavy buty
                                  ional Heavy         Jack Stands
                                               Duty Jack    stands identifi
                                                                     id.entifies  how
                                                                              es how   to
              distribute
              distribu    the load
                       te the load between  irr. ¡""t
                                    between the                or the
                                                       stands or
                                                 jack stands      the potenti
                                                                       potentialal crush
              hazard.

             The subject
             The    subject Craftsm
                             Craftsman      professional
                                      an Profess            Heavy Duty
                                                    ional Heavy        Duty Jack
                                                                               Jack Stands
                                                                                       Stand.s
             operators
             Operato      Manual states
                      rs Manual     states "(b]efor
                                             "Ib]efore           ttris produc
                                                        using this
                                                     e using            proiuct,    read
                                                                                t, read    this
             operator's
             operato r's manual comple
                                  completely   and familiar
                                          tely and  familiarize   yourselff thoroug
                                                             ize yoursel     thoroughly
                                                                                     hly with
             the product
             the  product and
                            and thethe hazards
                                        hazards associa
                                                   associated    *iti, its
                                                           ted with      its improp
                                                                              improperer use"
             (craftsman
             (Craftsm     Professional
                       an Profess ional Heavy     Duty Jack
                                         Heavy Duty     Jack Stands      operatlrs
                                                               stands Operato         Manual,,
                                                                                  rs Manual
             pg' 3).
             pg.  3)' The
                       The manual
                           manual does      not identify
                                     does not             the crush
                                                 identify the   crush hazards
                                                                        haeards associa
                                                                                   associated
                                                                                            ted
             with the
             with       subject jack
                   the subject        stands or
                                jack stands     or how
                                                   how toto distribu
                                                            d,istribute    the weight
                                                                      te the   weight ofof  the
             vehicle between the jack
                                   jack stands.

             It is
             It is my
                   my underst
                        understanding     that the
                                anding that     the non-Se
                                                     non-sears   defendants
                                                            ars defenda        manufactured
                                                                          nts manufa    ctured
             and distribu
             and   distributed    the subject
                            ted the    subject jack      stands and
                                                  jack stands          that the
                                                                 and that     the   non-sears
                                                                                    non-Se  ars
             defendants
             defend                cture jack
                          manufacture
                     ants manufa                siands for several brands, includin
                                          jack stands                          incruding  pro-
                                                                                        g Pro-
             Lift. The
             Lift.  The crush
                         crush hazard
                                  hazard isis discuss
                                              d.iscussed   as early
                                                       ed as         as 2003
                                                               early as  20o3 in       pro-Lift
                                                                                 in aa Pro-Lift
             manual that
             manual    that include
                             includess aa warning
                                          warning andand aa pictogra
                                                             pictogram
                                                                     m toto inform
                                                                             inform users
                                                                                      users of
                  potential
             the potenti    crush hazard
                         al crush   hazard,lrro-iift   SUV/Truck
                                             (Pro-Lift SUV/T               stands Operati
                                                               ruck Jack Stands     operating
                                                                                            ng
             Instructions
             Instruc tions & Parts Manual
                                     Manual,, Model     Numberr T-9621
                                                Modet Numbe      T_962 l).
                                                                        ).
       •     As shown in
             As           in figure
                             figure 1,   the "Safety
                                     1, the           rnstructions'section
                                             "safety Instruc                 of the
                                                             tions" section of  the subject
             craftsman
             Craftsm       Professionar
                      an Profess                   Iiuty Jack
                                           Heavy Duty
                                   ional Heavy            Jack Stands
                                                                stands Operato
                                                                        operators rs Manual
             states to "(a)lway
             states to   "[a]lways   check the
                                  s check    the vehicle
                                                  vehicle owners
                                                           owners manual    for location
                                                                    manual for   location of
                                                                                          of
             proper  lift and
             qt"P"I lift   and suppor
                                supportt points"
                                           points" (Craftsm
                                                     (Craftsman   professional
                                                             an Profess        Heavy Duty
                                                                         ional Heavy
             Jack Stands Operato
                            Operators     Manual,, pg.
                                      rs Manual    pg. 3).




                                             4
       Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 23 of 33




                                                                   SAFETY INSTRUCTIONS
                                                                                              .    g€lþrê using
                                                                                              • Before          ur¡ng Pus lha product,
                                                                                                                                  F¡od¡a, read n¡¡t this
                                                                                                                                                      ltr¡¡
                                   .• Study,
                                        S¡Éy. understand, and fc&ny all instructions
                                                                                                  oparâbr's manual
                                                                                                  operator's                         mplsl€iy and
                                                                                                                      æånu€l completely               rnd
                                                                                                  familiarize      younr{f thoroughly
                                                                                                  lrrnlllsrira yourself          üroraqhly met   nlh the
                                                                                                                                                       rhe
                                       rith
                                       w-.th and      ölr devios
                                             ond on this   devbe before
                                                                    tlBfore use.
                                                                            use-                  ptoducl and
                                                                                                 product       åtrd the    h!üyds associated
                                                                                                                      ü|a hazards      !¡ûOclrtÉr, with
                                                                                                                                                      wifh
                                       Rtcd capacity
                                    • Rated     c.prdù is    pcrprhl
                                                           b per  paid Do        arcr6d
                                                                            not exceed
                                                                         Oonot                   its   inpmpor use.
                                                                                                  itr improper       t.ca-
"Suppor
"Supportt only on                      rated  -.fo_ty.
                                       råtad capaoly.                                         .   lö!ün ratchet
                                                                                                 Install     Ébhot bar òår into    fûrrnc with
                                                                                                                             ir1lo frame
                                  . • Use
                                       U5c only on ûr ham,
                                                       had, level    &Ít¡crE capable
                                                              brAal surfaces                     ùne of
                                                                                                 area       ot bú aligned
                                                                                                               bar     al¡gn€d with
                                                                                                                                             wtlh ratchet
                                                                                                                                   wih locking
                                                                                                                                                  ?atchet
                                                                                                                                           trcklng pawl
                                                                                                                                                     p¡wt
areas of the
         lhe vehicle
             vehicle                   ofrurtobkp
                                      of               r*edãg¡cúV
                                          sustainklg need                 b¡d!.
                                                              capacity loads.                     (slopp.rI
                                                                                                 (stopper).
                                  . • One
                                       üoe pair
                                             pak per
                                                  par vehicle
                                                       vaô¡d€ only!
                                                                onlyl                         . Move
                                                                                                Mof, the   l¡o ratchet
                                                                                                                rel€hrt barbrrlc         lofi$i position
                                                                                                                                    ltr lowest
                                                                                                                                to es            pasitton
as specifie
   speciñed d by the              .   lJrð as
                                   • Use     r¡ a matched    prk to
                                                  rrålcÒôd parr    b support
                                                                      Surporl one
                                                                               ûrc endarìd       ry oþlrrC the
                                                                                                by raising         tlre locking
                                                                                                                          bd<lng militia,
                                                                                                                                      hsñdta. tnereby
                                                                                                                                                 bìerêby
vehicle                               ot ar vehicle
                                      of             dlly,
                                            vôùlcla only.                                        robaolag the
                                                                                                releasing        lho stopper,
                                                                                                                        rþppor, and  ùtd guiding      th;
                                                                                                                                             €ûldñg the
                                      S'.ppúf only
                                   •" support    or{y an    ülas Of
                                                        on areas    ol the                      bar
                                                                                                 bE downward.
                                                                                                        do$rnwÛ.tt
                                                                        the vehicle
                                                                            votdcio as        .
manufac
manufacturer."
        turer."                       tp.ôIcd by
                                      specified   üy the  wibb manufactur
                                                      ths vehicle   n¡nrficlr¡Û'.er.
                                                                                                 lñtcl roil
                                                                                                Insert      ß¡Í pin    hh the
                                                                                                                 Fh into    ürc bottom
                                                                                                                                  botqrn hole hd€ of
                                                                                                                                                   ot the
                                                                                                                                                      tha
                                  •. No
                                      No alterations
                                            altofoliona shalt
                                                           shEJJ beÞ€ made
                                                                        msdÊ to to this
                                                                                                rgtûet her
                                                                                                ratchet      btr to    prür{¡t inadvertent
                                                                                                                  þ prevent       fn¡iltvll3nt toes
                                                                                                                                                  loÊ! of
                                                                                     th¡d                         bs. (refer
                                      pnd¡d.
                                      product.                                                  the
                                                                                                h€ ratchet
                                                                                                        fàbh€t bar.      (r€lbr tob Fig.
                                                                                                                                     Ftg^ 1)1l
                                                                                             .  Altmy¡ check
                                                                                             • Aiways          ctt3ct the        whkl¡ owners
                                                                                                                          ü1l vehicle        onne¡¡ or
                                      F¡llurÈ to
                                  • Failure      to heed     prrlduct markings
                                                     hÊêd product        mrrlihgs or   cr       tÛwbe manual
                                                                                                service                        t*¡tlon of prope-
                                                                                                              ñ¡rxr¡¡ for location             proprr üt      "Always
                                                                                                                                                              "Always check the
                                      warnings
                                      warnlrqa may      fe¡¡ll in
                                                  rnsy result      parrcret injury
                                                                lo pers.:mai  i4ìry or                   ü.Ðpoí points.
                                                                                                ånd support
                                                                                                and
                                      propôrty damage.
                                      property   dûrrgo.                                                            Þdnt¡"
                                                                                                                                                              vehicle
                                                                                                                                                              vehicle owners or
                                                                                             DAMAGE
                                                                                             DAÍTIAGE TO JACK STANDS
                                                                                                                                                              service
                                                                                                                                                              service manual
                                                                                                                                                                       manual for
                              BEFORE
                              BEFORE USING
                                     USING                                                        yq¡ thinkjack
                                                                                             Ifff you lhln¡(þd( stand  h!¡ been
                                                                                                                rtsld has                  ::` tþ
                                                                                                                           bG.n Stitijel:',,
                                                                                                                                 ¡LlÞj?r*ad
                              •. Inspect      ltrndr before
                                  lnEpod stands      ùrlorË each    u*. Do
                                                              aâch use.  Oo not
                                                                             nol use
                                                                                 us€
                                                                                             cn abnormal
                                                                                             an    rôrE nìd load
                                                                                                             ¡oad or fuÇ have
                                                                                                                  a shock.  hrr'! 4[ tnrp.(iod•               location
                                                                                                                                                              location of proper
                                                                                                                                                                          proper lift
                                       brît broken                                           for damage
                                                                                             for   dtñáOt at    Sears  SetviCe
                                                                                                            at Slrü¡ Servto. Ccñter befo'r
                                                                                                              a                Centel   bec.1-,
                                  if¡l bent.  brokrî or cracked
                                                        crrc*cd component
                                                                   componcnBs are   r¡       ulñt Itll again
                                                                                             using      ¡0rln.                                                and support
                                                                                                                                                                   support points."
                                  nolrd. Ensure
                                 noted.      €nÉur. that  .I parts
                                                     tñsl all p¡rts move
                                                                    rDorå freely.
                                                                           frGofy.
                              .
                              • Verify
                                   Var¡fy that    fþ product and
                                            th¡l the                     appteiti:n
                                                                     thc appacabor
                                                               end the
                                 are
                                  ErÊ compatible
                                         cornpåtiltô-.


                  Figure  I
                  Figure 1.            Dxcerpt from
                                       Excerpt       from subject
                                                          subject Craftsm
                                                                  cråftsman  Professional
                                                                          an Professi      4 -Ton
                                                                                      onal 4      Jack Stands
                                                                                             -Ton Jack Stands Operator
                                                                                                              operetorss
                                       Manual, pg.
                                       Manual, pg. 3.

                          It is
                          It is not
                                not reason
                                     reasonable  for the
                                            able for  the manuf
                                                          manufacturer    of the
                                                                 acturer of      subjectt jack
                                                                             the subjec        stands to
                                                                                          jack stands
                          rely on
                          rely  on others    to provide
                                     others to  provide inform
                                                          information   regarding
                                                                 ation regardi     the proper
                                                                                ng the           lift and
                                                                                         proper lift
                          supportt points
                          suppor     points and
                                            and not
                                                 not to
                                                      to provide
                                                         provide additio
                                                                  additional  guiãance      users.
                                                                                         to users.
                                      this matter
                                  to this
                          relates to
                                                                         nal guidan  ce to           As it
                                                                                                     As it
                                           matter,, the
                                                    the Owner
                                                         owner,s           roithe
                                                                  Manuall for
                                                               's Manua            20ol BMW
                                                                               the 2001   BMrJ/ does
                                                                                                does not
                          discusss the
                          discus    the proper
                                        proper suppor
                                                supportt points for jack  stands..
                                                                     jack stands



           3. Potenti
           3. Potential
                      al for Confusion
                         for Confus ion Related  to Rated
                                        Related. to Rated. Capaci
                                                           Capacitg
                                                                  ty
                  From a a human factors engine
                                             engineering    perspective,  it is
                                                                             is not
                                                                                not clear
                                                                                     clear to
                  the rated
                  the  rated capacit
                              capacity
                                                     ering perspec  tive, it               to the reader ifif
                                        messages
                                     y messag        ¡elat-e-to
                                                 es relate      the capacit
                                                             to the  capacity   for the jack
                                                                             y for             stands as
                                                                                        jack stands    as  a
                  pair or
                  pair  or the
                           the capacit
                               capacity_  for aa single jack
                                       y for                   stand and
                                                         jack stand   and these
                                                                           these messag
                  result in
                                                                                   messages        likely to
                                                                                              are likely
                                                                                           es are
                  result in confus
                             confusion  for anticip
                                   ion for  anticipateâ
                                                    ated users.
               The rated
               The   rated capacit
                            capacity  messages
                                   y messag      on both        subjectt jack
                                                           the subjec
                                                     both the
               subject Craftsm
               subject   craftsman
                                             es on                             stands and
                                                                         jack stands        in the
                                                                                       and in
                                     Professional
                                 an Profess ional Heavy   Duty Jack
                                                   Heavy Duty    Jack Stands
                                                                       stands Operat
                                                                                operators  Manuall
                                                                                      ors Manua
               are  co¡tradictory
               ar-e contrad        and are
                            ictory and     likely to
                                       are likely    result in
                                                  to result in confus
                                                               confusion   for users
                                                                      ion for  users based
                                                                                     based on
                                                                                            on the
               following:
               followi ng:

                     •'   The casting
                          The  casting imprin
                                           imprintt of
                                                     of "4
                                                        '4 TON"   on the
                                                            TON" on   the ratchet
                                                                           ratchet bars   for each
                                                                                    bars for        of the
                                                                                              each of
                          subject
                          subjec    craftsman
                                 t Craftsm         professionar
                                               an Profess                 Duty Jack
                                                                  Heavy Duty
                                                            ional Heavy          Jack Stands
                                                                                        stands does
                                                                                                 does not
                          indicate
                          indicat   if the
                                  e if  the phrase
                                             phrase "4   ToN" relates
                                                      "4 TON"          io the
                                                               rerates to the capacit
                                                                               capacity       pair of jack
                                                                                            a pair
                                                                                      y for a         jack
                          stands   or for
                          sta¡rds or   for an
                                            an individ ual jack
                                               individual                 shown in
                                                           jack stand as shown    in figure
                                                                                     fþure 2.
                                                                                            2.^




                                                                                      c
                                                                                      5
Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 24 of 33




     Figure 2.
            2    Photograph of
                 Photograph  of one of the
                                one of the ratchet      from the
                                           ratchet bars from             craftsmaa professional
                                                                 subject Craftsman
                                                             the subject           Professional
                 Hearry Duty
                 Heavy            St'-ds.
                        Duþr Jack Stands.



        •a   As- shown
             As           in
                  shon¡n in figure  3, the
                             figure 3,  the Sears
                                            sears website   states: "fd[fJeaturing
                                                   website states:     featuring solid
                     construction,
             welded constructi
             welded                 these professio
                                on, these               4
                                                    nal 4
                                          ¡rrofccrlonal   ton  Jact   stãnds stand
                                                               jack stands    stãnd up
             to 8,000
                I,O00 pounds of weight aa piece,
                                           piece, and equippeðwith
                                                  and equipped                       it
                                                                with a wide saddle, it
                      a solid hold you
             delivers a            you can count on" (emphasis
                                                      (emphãsis original).
                                                                 original).




                                            6
   Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 25 of 33




                                            a." trews.                             "8,000
                                                                                   '8,000 lb. capacity"
                                                                                              capacity'
                                          !"tEib.'rtqù
                                          3,000 n away
"Featurin
"Featuringg solid welded
                  welded
                                          CûHryrèrËldå
                                          Cogetternelleace pare. epta
construct
construction,
          ion. these                      t¡acù4
                                          Mae stance

prof.gssional
professio  nal 4 ton
                 ton jack
                     f ack
                                          lialed enarnet geolecten

stands
atands stand   up to
         stand'up
8,000 pounds of weight
8;000 pounds                        Description
                                    Oesqidxrt se.
                                                httr*iw.Þt{:è
                                                    •COM ttleCOP IMO* A sole)
q piece,
a piece;:and
         and equipped
              equipped              These Proemelanal 4 Tea Jane     Mama Parer SUM lopport
with a wide
       wide saddle, it              FrúEEañf,EútèdG¡ìÉe.ilÊrU-ù.rsEtra
                                             r.,PN *teed steel cansinelfan. ate toastsirep Wee eel a niee
                                                                                                       dsârcË.ñe
                                                                                                            leans, Meese
                                    Úü
                                    Crietarnan tFta.¡iltabn
                                               pronmaional            Êtû Peeve
                                                                 |t Meads
                                                           4 tea Jane         w 23ne g¡r.rtrrtæ
                                                                                         Preannesce rû¡ q MUM
                                                                                                    San Cal  ffi an.
                                                                                                                 ú A
delivers a solid hold you           nÈrtaàtf 3.4*,
                                    Caurtensepelel       d€ es repra
                                                    E mar.     tatn¡Cñìti|(írtr¡.eå               ¡ha isa ?event     ^
                                                                      aslustreett net env coma in pace    tFËaaúeæ
                                                                                                                 tasapeas6s r{,.
can count on."
          on.'                      ñltMcÞlldãûrËdle
                                    whin a Seefeseve Dated wenn casteg ,BE      g16 arrenple
                                                                           eps prevent arrarid¡¡Ê?úÈf,G.
                                                                                              .3002 33,,r0Sed.%V run

(emphas
(emphasib
        is original)                F*rErdÈüdd5e\Þ.
                                    Selena;  sraki *Inane cal...
                                                                              rró..bo.rabrrr-¡t-a¡         m¡abf"ÐOÐ¡r¡
           orþinat)                 cç{ñ¡*e.!átÇæaaÉr
                                    at
                                                              .twice, Inese protesseenal 4 ton pee babas Vane  lF b a.CCO Mb*
                                                                       ar*ãüerrbE¡
                                       *[grits peer, and eteappett ann a wee saatle tteeiree a tGllr¡ao         ua CA A=TV
                                                                                                Sall AOC IOU CT COurt1
                                        H IA  Ert Kee                                                                    ^*r{¡r
                                    .al bus
                                    ST      È LAW   Ér npa1   Þ ea,
                                                        rE ¡ ete     ú äa pat
                                                                 e, a:1st...2 Ét b rÚ gÞ
                                                                                 ¡ row el= ãt        r.rÈæ yea
                                                                                                 lr GetemenCe
                                                                                             3A4 pel               Ð Wet
                                                                                                               rrr ca  æ en G


            Figure 3.
                   3       Excerpt from Sears
                                        sears website, http://ww
                                                         http: / /www,sears.com/4-ton-jack-stands-one-pair/p-
                                                                     w.sears.com/4-ton-jack-stands-one-pair/p-
                           O095Or63O00P,
                           00950163        retrieved 12/2/201
                                     000P, retrieved t2 | 2 / 20 14.
                                                                  4.



                a      The "Specifi
                       The  "specifications'
                                      cations" section  of the
                                                section of  the Operato
                                                                 operators   Instructions
                                                                          rs Instruct        for the
                                                                                      ions for
                       craftsman
                       Craftsm       Professional
                                an Professi               Duty Jack
                                                   Heavy Duty
                                             onal Heavy         Jack Stands
                                                                       stand.s shown
                                                                                shown inin  figure 4
                                                                                            figure
                       only contain
                       only  contains   a single
                                      s a  single jack        in the
                                                       stand in
                                                  jack stand      the illustrat
                                                                       illustration  and does
                                                                                ion and    doãs not
                       indicate  if the
                       indicate if       '4 Ton"
                                    the "4  Ton" capacity  in the
                                                  capacity in the table
                                                                   table relates  to aa single jack
                                                                          relates to            jack
                       stand or a pair
                       stand       pair of jack
                                           jack stands as shown inin figure 4.




                                                                        7
 Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 26 of 33




                                                       SPECIFICATIONS
                           Model
                           hl4de¡    C¡p¡dty
                                     Capacity           8rr+ Sae
                                                        Base Si:c       Min. tbþhl
                                                                        Min- Height         ld&r. Heigh:
                                                                                            Max.  HËrf,lï
                          50163
                          50r83       4¡l Ton
                                          ion         8-3/4'
                                                      8-Ud'xx 7-1/2'
                                                              7-1Æ'     17'1305
                                                                        1?'{3O5 mm)
                                                                                mm}      17-5/16' f4.{0 mm)
                                                                                         17-5t16" (440  mrô}


                                                                            h!rüþ
                       'Capacity
                       "Capacity
                                       R&¡ì.1
                       4 Ton"
                                                                            Ld(   pcn


                                                fur   pkt
                                                                         Lærflg   9d1#
                                                                           (óopFâr)
                                       B¡¡s


                                                 Frg. 1I Model
                                                 Fig.    Modol 60 63 Components
                                                               50163 Compnanæ
                                                                    2


               4'
        Figure 4.    Excerpt from
                     Excerpt from subject
                                    subject Craftsma
                                            Craftsman             al 44 -Ton
                                                       Professional
                                                     n Profession       -Ton Jack
                                                                             Jâck Stands
                                                                                  stands Operators
                                                                                         operators
                     Manuaì, pg. 2.
                     Manual,

        Even though
        Even           the rated . capacity
               though the                       messages
                                    capacity message         are contrad
                                                          s are    contradictory,   it is
                                                                           ictory, it   is my
        understanding
        underst anding that  even if
                       that even        singie jack
                                  if aa single jack stand is is only
                                                                 only intended
                                                                      intended to
                                                                                to support 2ä
        tons that capacity would  have been
                           r1991d have         greater than the
                                          beãn greater              curb weight
        !o1:
        BMW 325xi (2001 BMW Owner's Manual
                                                               rhe curb          ottrre
                                                                          weight of      zoot
                                                                                     the 2001
                                                      pg. 194).
                                            Mariual,, pg.  i94).


    4' Appropriate
    4. Appropriate and Adequate warningss Would
                       Adequate Warning   would. Haue changed. Behavio
                                                 Have Changed  Behauiorr
       It is
       It   is more
                more likely
                         likely. than
                                   than . not
                                           not appropr
                                                 appropriate    and adequat
                                                         iate and     adequate      warnings
                                                                               e warning         and
                                                                                              s and
       instructions
       instruct         regardingg the hazardo
                 ions regardin            hazardóús   condition
                                                   us conditio                if
                                                               n that exists if        tockiãg pawl
                                                                                  the locking
       i-s-1ot
       is      fully engaged with
          not fully               with the
                                        the ratchet
                                             ratchet bar
                                                      bar would
                                                           would have
                                                                   have been
                                                                         been noticed, readreaã^and
                                                                                                 and
       followed by
       followed    by Mr.
                        Mr. Klorczyk
                              Klorczyk andand his          christian
                                                     son, Christia
                                                his son,               Krorczyk.
                                                                    n Klorczyk   . Mr.Mr.   Klorczyk
                  that he
       testified that    he reviewed
                             ¡eviewed thethe manual and     the labels
                                                       and the   labels (F.
                                                                        (F. Klorczyk
                                                                            Kiorczyk depositi
                                                                                         deposition,
                                                                                                 on,
       pgs' 125
       pgs.   125 & & 172)
                         L72) and
                                and hehe discusse
                                           discussed   the content
                                                    d the             *i*,
                                                             content with    hi"
                                                                             his          ihri"tian
                                                                                    sorr, Christia
                                                                                   son,            n
       Klorczyk    prior to
       Klorczyk,, prior    to the   incident (F.
                               the incident   (F. Klorczyk
                                                  Klorczyk depositi  on, pgs.
                                                             deposition,         rr3,326
                                                                          pgs. 173,    326 & e 327).
                                                                                                327).
       Therefore,
       Therefo       if appropr
                re, if  appropriate     and adequat
                                  iate and   ad.equate  warningss and
                                                      e warning           ùstructions
                                                                    and instruct          had been
                                                                                    ions had
       provided,
       provided, itit is
                       is more likely
                                 likely than
                                         than not
                                               noi that
                                                    that Mr.
                                                          Mr. Klorczyk
                                                               Ktõrczyk and   his son,
                                                                         and his          christiann
                                                                                     son, Christia
       Klorczyk,, would
       Klorczyk    would havehave been
                                     been informe
                                           informed.  and alerted
                                                    d and               this hazard
                                                                     of this
                                                            alerted of        hazard. andand would
       have changed
       have               their behavio
              changed their      behavior  r as  to prevent
                                             as to  prevent the    harm suffered
                                                              the harm    suffered by by Christia
                                                                                          Christiann
       Klorczyk,.
       Klorczyk




CONCLUSION
CONCLU SION

The warning system
The           system associat
                     associated   with the
                              ed with  rhe subject Craftsm
                                                   Craftsman   Professional
                                                           an Professi onal Heavy Duty
Jack Stands,
Jack Stands, includin
               including the precauti
                       g the   precautionar¡r
                                        onary ìnformation             in
                                                            provided in
                                              information provided       the Operato
                                                                         the  operators
                                                                                     rs
Manual,   was inappro
Manual, was     inappropriate,   inadequate
                       priate, inadequ        and made
                                         ate and   made thethe  product   unre asonably
                                                                product unreaso   nably
dangerous
dangero us for ordinary users for the
                                   the reasons discusse
                                               discussed  above,
                                                        d above.




                                                            I
                                                            8
Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 27 of 33




In the
In the event that  additional
             thal. additio     information
                           nal informa      is made
                                       tion is rnade availab
                                                     available     me, 1I reserve
                                                                to me,
                                                             le to        reserve the right
to supplem
to supplemenl:
           ent or amend
                   amend my    opinions.
                           m1' opinion s.


Sincere
Sincerely,
        ly,

 j4t?
i2.
Eric J. Boelhou
        Boelhouwer,  ph.D
                wer, Ph.D.
Consultant
Consul  tant



Attachm
Attachments
        ents




                                          9o
Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 28 of 33




RE¡EßE¡rCES
REFERENCES


       T', Wood,
Ayres, T.,          c., Schmidt,
           \ltlood, C., schmidt, R,
                                 R., Young, D. & Murray, J. (1998).
                                                             (19gg). Effectiveness
                                                                     Effectiveness of warning
   labêls and
   labels  a'nd signs: An update on compliance
                                      compliance research.
                                                   research. Proceedings        SiticonValtq
                                                             Proceedings of the Silicon. Valley
   Ergonomics     Conføenæ and
    Evgonomies Conference          Eryosition, 199-205.
                              anÅ. Exposition, 199-205.

       D.M- (1989).
DeJoy, D.M.  (19891- Consumer
                     Consumer product warnings:
                                       waûúngs: Review and analysis
                                                              anaiysis of effectivenes
                                                                          effectivenesss
   research. Proceedings
   research.                 tlw Human
              Proæedtíngs of the HumanFantors
                                       Factors Society 33rd. AnnuatMeetütg,9g6-940.
                                               Societg 33rd  Annual Meeting, 936-940.

Dorris, A.L.
        A-L. & Purswell, J.L. (1978).
                              (1978). Human factors
                                               factors in the design of effective product
   wanrings. Proceedings
   warnings.                   tle Human
                Proæeùings of the  llttman Factors
                                           Fs.ctors Society      Annual Meetktg,
                                                    Socíet1 22nd Anrutal           g49-g46.
                                                                         Meeting, 343-346.

Mccarthy, R.L., Finnegan,
McCarthy,                 J.p.,Icumm-scott,
                Fianegan, J.P.,               s. & McCarthy,
                                Krumm-Scott, S.     Mccarthy, G.E.          product
                                                                   (19g4). Product
                                                              G.E, (1984).
  information presentation
  information  presentation,, user behavior and safety.
                                                safety. hoceedhtgs
                                                        Proceedings of the Humdn.Fdctors
                                                                           Human Factors
   Society
   Socíetg 28Th                  g1-g5.:
                Arvtual Meeting, 81-85.
           2&¿, Annual


        Iü.4., Lamson, N.
Rogers, W.A.,          N, & Rousseau, G.K. (2000).
                                           (2000), Warning
                                                   warning research: An integrative
                                                                        integrative
   perspective.  HumanFøctors,
   ¡rerspective. Human           42, 102-139.
                        Factors, 42, lO2-199.




                                              10
                                              10
   Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 29 of 33



                                  a
                                  •


                          o           1075
                                      1075 Peachtree
                                           Peachtree Street, NE
                                                             NF Suite 3750
                                                                      3750 Atlanta,
                                                                           Atlanta, GA 30309 Pp 770.487.2138
                                                                                    GA 30309           .2138




 Eric J. Boelhouw
 Eric    Boelhouwer,
                  er, PhD,
                      PhD, CSP,
                           CSp, CPE
                                GpE
 Consultant
 Consultant



 Professional
 Profession    Profile:
            al Profile:

 Eric
 Eric Boelhouwer
      Boelhouwer is   ís aa human
                            human factors
                                     factors specialist  (ergonomist)with
                                              specialist (ergonomist)       professional experience
                                                                       with professional  experience in
 product safety and the evaluation
 product                     evaluation of instructions,
                                              instructíons, warnings
                                                            warnings'and
                                                                      and other
                                                                           otner safety communicatio
                                                                                         communications.ns.
 Dr. Boelhouwer
 Dr. Boelhouwer is a Consultant
                           Consultant for Dorris
                                            Dorris and Associates
                                                         Associateé International,  LLô. His
                                                                     lnternational, LLC.   His primary
 responsibilitie
 responsibilitiess include thethe.design
                                  design and implementati
                                                implementationon of product safety research,
                                                                                     research,'including
                                                                                                including
 evaluations
 evafuations of human-mach
                   human-machine   ine interfaces,
                                        interfaces, as well as the usability and effectiveness
                                                                                  effectiveness of
 precautionaryy information.
 precautionar     information,

Donis and Associates has a wide variety of clients including
Dorris                                                   including private and public corporations,
                                                                                       corporatíons,
non-profit
non-profit organizations
           organization_s,, trade associations,
                                    associations, state and federal  governmental l agencies,
                                                             fedeiai governmenta     ageniies, as well
                  plaintiffls attorneys.
as defense and plaintiffs     attomeys. Client services have          performed in the
                                                          have been performed       thé U.S.,
                                                                                        U.S., Canada,
U.K', France,
U.K.,  France, Germany,
               Germany, Spain, Belgium, Australia
                                              Australia and Japan. Products
                                                                      Products manufacture
                                                                               manufaciuredd and/or
distributed
distributed by these clients range from automobiles
                                            automobiles and airplanes
                                                               airplanes to everyday
                                                                            everyday consumer
                                                                                      consumer
products and children's
products       children's toys.


Education:

PhD, Industrial
PhD, lndustrial and Systems
                    systems Engineering,
                            Engineering, Auburn University;
                                                university;Auburn,
                                                            Auburn, AL (2010)
MlsE, Industrial
MISE, lndustrial and Systems
                     systems Engineering,
                             Engineering, Auburn
                                          Aubum University;
                                                 university;Auburn,
                                                            Auburn, AL (2008)
MBA, Business
MBA, Business Administratio
              Administration,
                            n, Tulane University;
                                      university; New Orleans,
                                                      orleans, LA (200a)
                                                               LA (2004)
BChE, ChemicalEngineering,
BChE, Chemical Engineering, Georgia Institute
                                    lnstítute of Technology;
                                                 TechnologyiAflanta,     (1999)
                                                             Atlanta, GA (1998)



Professional
Profession    Affiliations & Service:
           al Affiliations   Service:

Certified
Certified Safety Professional
                 Professional (CSP)
                              (CSP)

Certified Professional
          Professional Ergonomist (CpE)
                       Ergonomist (CPE)

American Institute
         lnstitute of Chemical Engineers (AlChE), Senior Member
                               Engíneers (AIChE),        Member
American Society of Safety Engineers         professional Member
                           Engineers (ASSE), Professional Member
Human
Human Factors
      Factors and Ergonomics
                  Ergonomics Society (HFES)



                                         Last updated July 2014
   Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 30 of 33



 E.
 E. J. Boelhouwer,
       Boelhouwer, PhD, CSP                                                                  Page 2

 National Safety Council (NSC)

 Society
 Socieiy of Automotive
            Automotive Engineers
                       Engineers (SAE)

 Society for Chemical
             Chemical Hazard
                      Hazard Communicatio
                             Communicationn (SCHC),
                                            (SCHC), Board of Directors,
                                                             Dírectors, 2013-Present
                                                                        2013-present
 The Institute
     lnstitute of Industrial
                  lndustrial Engineers (11E)
                                       (llE)
                        I


 Grants, Honors,
 Grants, Honors, & Awards:

 National Institute
          lnstitute for Occupational
                        Occupational Safety and Health (NIOSH) Graduate Fellowship
                                                                        Felfowship
 Boelhouwer, E.J. and Davis, G.A.
                             G,A. (2009).
                                  (2009). Improving
                                          tmproving Comprehensio
                                                       comprehensionn of GHS Safety Data
                                                                                    Data
 Sheets' Submitted
 Sheets.  Submitted to NIOSH, DSCOHS,
                              DSCOHS, Pilot
                                         Pilot Project
                                               Project Research          Program. Funded
                                                       Research Training Program. Funded for
 $12,000.
 $12,000.

 Alpha Pi
       Pi Mu Industrial
             lndustrial Engineering
                        Engineering Honor
                                    Honor Society
 2009 INFORMS
      INFORMS Doctoral
              Doctoral Colloquium participant
                       Colloquium Participant



Publications & Reports:
Publications

Boelhouwer,
 Boelhouwer, E.
             E. J., Davis, J., Franco-Watkin
                               Franco-watkins,
                                             s, A., Dorris,
                                                    Dorris, N. T., and Lungu, c. (2013).
                                                                       Lungu, C. (2013).
Comprehensio
Comprehensionn of hazard
                    hazard communication
                            communication:: Effects of pictograms
                                                        pictograms on safety data sheets and
labels. Journal
labels.         of Safety
        Joumal of   SafetyResearcñ,
                          Research, 46, September, 145-155.
                                                       1¿S-1SS.

Boelhouwer,
Boelhouwer, E.E. J. and Davis,   J. (2010).
                         Davis, J.  (2010). Effects
                                            Effects of GHS Hazard
                                                            Hazard Category, Signal
                                                                             SignalWords,
                                                                                     Words, and
Pictograms
Pictograms on an Individual's
                    lndividual's Assessment of Perceived         lnProceedings
                                                           Risk. In
                                                 Perceived Risk.                of the
                                                                    eroleeaingi of  the Human
Factors
Factol's and Ergonomics
             Ergonomrcs Society
                            Socrbf¡r 54th
                                     54ñ Annual Meeting, Santa Monica, CA: The Human Factors
and Ergonomics
     Ergonomics Society.
                  Society.

Piper,
 Piper,4.K.,
       A.K., Davis, J. and Boelhouwer,   E.J. (2010).
                           Boelhouwer, E.J.    (2010). Converging
                                                       Converging International  Safety Symbol
                                                                   lntemationalsafety     Symbol
Designs
 Designs Using
          Using Distributed
                Distributed Interactive
                            lnteractive Evolutionary Computation. In
                                        EvolutionaryComputation-.    ln Proceedings
                                                                        Proceedings ofoitne
                                                                                        the 2010
                                                                                            ZOtO
Industrial
lndustrial Engineering
           Engineering Research
                        Researcå Conference,
                                   Conference, Norcross,   GA Institute
                                                 Noicross, GA: lnstitute of Industrial
                                                                            lndustrial Engineers.
                                                                                       Engineers.

Boelhouwer,
Boelhouwer, E.
             E. J. and Sullivan    R. (2010).
                       Sullivan M. R.  (2010). GHS in the USA:
                                                          USA: Past, Present
                                                                     Present and Future.
                                                                                  Future. In
                                                                                          ln
Safety
Safety 2010:
       2010: ASSE
             ASSE Professional
                     Professional Development
                                  Development Conference
                                               Conference Proceedings,
                                                           Proceedings, Baltimore,
                                                                        Baltimore, MD:
American
American Society of Safety Engineers.
                             Engineers.

Boelhouwer,
Boelhouwer, E. Ë.J.,
                 J., Piper,
                     Piper,A.K.,
                            A.K., and Davis, J. (2009).
                                      Davis, J.  (2009). The Use               precautionary
                                                             use of Hazard and Precautionary
Symbols
lvmbols   on  Safety Data   Sheets.
                            Sheets. ln
                                    In Proceedings
                                       Proceedings   oihe
                                                    of     Human Factors
                                                       the Human          and Ergonomics
                                                                  Facto¡s and Ergonomics
Society  5* Annual
 Society 53rd Annua! Meeting,
                      Meeting, Santa Monica,    CA: The Human Factors
                                       Monica, CA:              Factors and Ergonomics
                                                                            Ergõnomics Society.

Piper,4,K.,
Piper, A.K., Boelhouwer,
             Boelhouwer, E.
                         E. J., Davis,
                                Davis, G.A.,
                                        G.4., Holman,
                                              Holman, G.T., and Montgomery,  L.s. (2008)
                                                                Montgomery, L.S.   (200g) Using
                                                                                           using
Hand Drawn Images
              lmages to Determine
                        Determine Warning Symbol     Design Parameters
                                              Symbol Design  Parameters within
                                                                        wiihin Interactive
                                                                               lnteiact¡ve
Evolutionary
Evolutionary Computation  Software. In
              Computation Software.    ln Proceedings    the Human
                                          Proceedings of the Human Factors  and Ergonomics
                                                                    Factors and  Ergonamics
Society
Saciety 52'd AnnualMeeting,
             Annual Meeting, Santa Monica, CA: CA: The Human
                                                       Human Factors and Ergonomics
                                                                           Ergonohics Society.



                                      Last updated July
                                                   July 2014
                                                        2014
 Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 31 of 33



 E. J. Boelhou wer, PhD, CSP
       Boelhouwer,       CSp                                                                  Page 3

Dorris,
Donis, N.T., Valimon
             valimont,t, R.B.,
                         R.8., and Boelhou   wer, E.J.
                                   Boelhouwer,     E.J. (2007).
                                                        (2007). Eye Moveme     nts While
                                                                     Movements     while Reading
                                                                                         Reading
Degrade
Degradedd On-Prod
          on-Product
                   uct Warning
                         Wamings.s. In
                                     ln Proceed
                                         Proceedings   aì the
                                                 ings of   thø Human
                                                               Humân Factors
                                                                      Facfors and
                                                                               andErgonom   ics
                                                                                   Ergonomics
Society
Socrbfy 51st Annual Meeting, Santa
        Sl"tAnnual              danta Monica,    cÀ The
                                       tr¡on¡cã, CA:  rne Human Factors
                                                                   Factors and Ergonom   ics Society,
                                                                                Ergonomics    society


Presentations
Presen tations & Semina
                 Seminarc:
                        rs:
.Ïwenty-first.Gentury
"Twenty- first Century Warning
                       Warryngss in a Global
                                      GlobalWorld."
                                             World." Defense
                                                     Defense Researc
                                                             Researchh Institute product Liability
                                                                       lnstitute Product Liab1ity
Conferen  ce, Washing
Conference,    Washington,
                       ton, D.C.
                            D.Õ. April 2013.
                                       2013.

"HAZCOM 101: Compreh
                Comprehensibility."
                       ensibility." Society for Chemica
ÏtsCOq]01:
February
February 2011.
         201 1.
                                                        l Hazard Communication webinar.
                                                ChemicaIHazardcommunication


'Comprehension
"Compre  hension of Chemica
                    Chemicall Product Labels: Effects of Hazard     precautionary
                                                                and Precauti
                                                         Hazardand                 pictograms.'
                                                                             onary Pictogra ms."
Society
Society for Chemica
            chemicall Hazard
                      Hazard Commun
                             Communication
                                      ication Fall
                                              Fatl Meeting.
                                                   Meeting. Washing
                                                            Washington,  D,c. October
                                                                    ton, D.C.  Ociouéi 2010.
                                                                                        zorO.
'?utting the Tool Kit
"Putting           Kit into Practice
                            Practice:: A Study at Auburn
                                                  Aubum Universi  ty." Invited
                                                          University." lnvited panel member
                                                                                     member..
America
American n Industria
           lndustriall Hygiene
                       HygÍene Conferen
                                Conference ce änd
                                              and Expositio
                                                  Expositionn (AIHce).  Toronto,
                                                              1ÁiHãe¡.  Toronto, Canada.
                                                                                 Ganada. June
2009.




                                    Last updated
                                         updated July 2014
                    Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 32 of 33

                                                                                                                                                                                                       I
                                                                                                                                                                                                    I
                                                                                                                                                                                                    I

                                                     Previous
                                                     Previous Four                                                                                                                                 't
                                                               Four Years of    sl Depositi
                                                                                    Deposition  on and
                                                                                                     and Trial
                                                                                                            Trlal Testimon
                                                                                                                   Testlmonyy by Dr. Eric         Boelhouwer
                                                                                                                                            Erlc Boelhou    wer                                     ¡
                                                            Ïhl5l¡tômüø      mt not
                                                            This Information may rca be ffip¡lb and
                                                                                     br complete ¡nd Is b¡sd upon
                                                                                                     15 based      bEt available trûomür and
                                                                                                                        ¡ÞÍ¡bL Information
                                                                                                              cFon best                        Galh.ibn
                                                                                                                                           atd recollection
                                                                                                                                                                                                    I
                                Case Name                                                    Court                                          Case *
                                                                                                                                                                                                    I
                                                                                                                                                                  Deposition Date          ¡¡atÉ
                                                                                                                                                                                     Trial Date
        ¡ht Capital
        Blake                          fuol¡tr Home
                       Coriontþn v. Electrolux
              C¡Þt¡l Corporation                        prodftl¡, Inc.
                                                  Fon! Products,  hß             sllt . District
                                                                          Unhd States
                                                                          United
                                                                                                                                                                                                   t
                                                                                                 CoüÊlorth
                                                                                        Dbùlst Court          W..tñt
                                                                                                      for the Western                 l:1ll+00015
                                                                                                                                      3:12-cv-0001 .5                                               I
                ¡re¡'t¡d v.
                Brossard   % Electrolux
                              Elêctroft¡r Hcno  products, Inc.
                                          Home Products,  lnc,                       District
                                                                                                                                                                      o4n0t¡
                                                                                                                                                                      04/201.4
                                                                                                                                                                                                   ;
                                                                                     DLblct ofofìU¡tcûnr¡r
                                                                                                 Wisconsin
               Þar¡lu.v.
               Donahue         d¡clmhr Home
                           v. Electrolux  Hempfld¡¡cNs,    Irr,
                                                Products, Inc.                                                                                                                                     I
                fr.tmn
                Freeman v. % d.(troll8    ¡lmr Products,
                              Electrolux Home   prÊdut¡' Inc.
                                                          Im,
                   lloltv.
                   Holt   krdsx
                        v. Electrolux Home
                                       Hmc Products,
                                             Ècårdr, Inc.
                                                       fæ,
               Í!sà:rl¡ v.
               Kucharski      Êlrdrdu Home
                           L Eiectrolua         pEdsca, lE
                                          Hqn Products,   Inc.
                 l¡r¡m v.
                 Larson     llæbo¡l¡(llot
                         ú Electrolux   Home Products,  h.,
                                              i,€ductr, Inc.
               illrc!ãtj v. Electrolux
               McCants        ¡læbolq HomeHm! Products,
                                                Þ!odct!, Inc.
                                                          &B

                         lt al.
            Sút rfir¡d. et
            Satterfield,        y. The
                            rl. v.     Füh Market,
                                   ItE Fresh M.r*.r, Inc.,
                                                     h¿, et   rt
                                                           .t al.         ltút d States
                                                                          United  S¡tB District
                                                                                         Ol¡drt Court  Dßürt of South
                                                                                                Cot¡rt District   Sc¡ür              lltt lE MC
                                                                                                                                     7:11-1514 ílriç                 o7núA
                                                                                                                                                                     07/2014
                                                                                  Èo&E Spartanburg
                                                                                 Carolina Sp¡ûnburt Division
                                                                                                        Dlyilon
                             Grnm¡fl Engineering
                          s Cannonball                                   Cholt Court
                                                                         Circuit Cdrt Washington
                                                                                      of
                 Wtrlbn¡
                 Williams v.                      u¡
                                       Buhr.rht,, LLC                                    WrdrlÀgton County,     Att¡trË
                                                                                                      CünV, Arkansas
                                                                                                                                     t!}{lr{0r2018
                                                                                                                                     13-cv.130120
                                                                                                                                                                     qI1?orâ
                                                                                                                                                                     07/2014
                                                                                         Civil
                                                                                         GMTDMdsl
                                                                                               Division




PtlntcdL2tSl20u
Printed 12/5/2014
                                                                                                                                                                                    Prñlot1
                                                                                                                                                                                    Page 1 of 1
         Case 3:13-cv-00257-JAM Document 307-22 Filed 10/11/18 Page 33 of 33




                                                                                                                INSTRUC
                                                                                                                INSTRUCTIONS
                                                                                                                        TIONS FOR:
                                                                                                                              FOR:
                                                                                                                AXLE STAND 3 TONNE
                           û                                                                                    RATCHE
                                                                                                                RATCHETT TYPE
                                                                                                                MODEL No: VS1003
                                                                                                                          VSl003
  Thank
  Thank you for purchasing
                purohasing aa Sealey product.
                                     produd. Manufactured
                                              Manufâcfured to as high
                                                                 high standard
                                                                      standard this product
                                                                                    product will,    used according
                                                                                            will, if used according to
                                                                                                                    lo these
                                                                                                                       lhEso instructions
                                                                                                                             indructions and properly
                                                                                                                                             properly
  maintained,
  ma¡nta¡ned, give you years of trouble
                                trouble free performance.
                                             performance.


    A          IMPORTANT:
                ItilPORÍANn PLEASE
               CAUTIONS.
               CAUTIANS. USE
               CAUSE DAMAGE
                            PLEASE READ THESE INSTRUCTIONS
                           US THIS PRODUCT
                        DAMAGE AND/OR
                                A¡¡D/OR PERSONAL
                                                INSTRUCTIONs CAREFULLY.
                                    P RODUCT CORRECTLY
                                             CORRECTLY AND
                                         PERSONAL INJURY,
                                                               CAREFULLY. NOTE
                                                        ANO WITH
                                                            WTH CARE FOR
                                                  INJUfIY. AND WILL
                                                                           NOTE THE
                                                                      FO R THE
                                                                                     SAFÉ OPERATIONAL
                                                                                 THE SAFE
                                                                           IHÉ PURPOSE
                                                               WLL INVALIDATE
                                                                                          OPERAÎIONAL REQUIREMENTS
                                                                                                  fÎ IS
                                                                                        FOR WHICH IT
                                                                               PU RPOSE FOR
                                                                                fHE WARRANTY.
                                                                    INVALIDATE THE  WARRANW. RETAIN
                                                                                                          REqUNEMENIS,, WARNINGS
                                                                                                     ts INTENDED.
                                                                                                                        WARNINGS AND
                                                                                                                          ïo DO
                                                                                                        INlENDED. FAILURE TO
                                                                                               RËlAIN INSTRUCTIONS
                                                                                                        INSlRUCTIONS FOR
                                                                                                                      FOR FUTURE
                                                                                                                                so MAY
                                                                                                                             DO SO IIIAY
                                                                                                                           FUÏURE USE.
                                                                                                                                   USE,
    1.     SAFETY INSTRUCTIONS
     ✓/ Ensure
        Ensure axle stands
                       stards are
                                ar€ in good orderordsr and condition.
                                                               cord¡tion. DODO NOT use if damaged.
                                                                                                damaged.
    I / When
        Wh€n centre
               c€ntr€ column
                        column has been inserted¡ns€rt€d into
                                                            ¡nto stand ensure
                                                                         ensure the locking       tau (Fig.1)
                                                                                        locking tab             ¡s bent inward
                                                                                                       rtig.r ¡ is       inward to stop the column
                                                                                                                                                 column from coming
                                                                                                                                                                  comlng out.
                                                                                                                                                                           out.
     // Apply
        Apply vehicle handbrake
                         handbrakÊ and        chock
                                       and. choc* wheels before  before jâcking
                                                                         jacking and usingusinfaue      stãndi (in
                                                                                                 axle stands     1in automatic
                                                                                                                     autornatlc vehicles
                                                                                                                                  vehlclås select
                                                                                                                                             select 'Park')
                                                                                                                                                      'pad<,f
     / Raise
     ✓  RâisÊcert€cox¡nnofafesadandsrsjoh€cert€ofh€saãd€blocaù,rd*rdr¡d"àþddtgpcitRdertorehide'str*rauicltrþocngpcintsi
              centre column of aide stand and ensure the centre of the sadde is located under vehicle's *king point. Refer to vehicle's
                                                                                                                                                      handbook for jacking points.
     ./ Ensure
     ✓  Ënsuro the centre
                     centre column
                               column is    locked with
                                         is.lock€d           fre locking
                                                       with the  locking lever down and pawl engaged   engaged with        latc¡et tooth
                                                                                                                   w¡t¡ aã ratchet   tooth (Fig.2).
                                                                                                                                            (Fig.2).
    ✓/ DANGER!
        DANaERI GreatG/e,at care
                              Çare must
                                    must bebe taken         ansure you
                                                taken to ensure      you lower
                                                                           lawer the    vehíaà slowly
                                                                                   the vehicle             and carefully
                                                                                                  dowty-anid    æreiutty onto
                                                                                                                            ontothe
                                                                                                                                  tha centres   ol the
                                                                                                                                        æn¡res of    lha axle
                                                                                                                                                         a.xre stands.
    ✓/ Ensure
        Ensure that vehicle
                      vehicle and axle standsstânds arear€ stable
                                                            stabb before
                                                                    úefore starting
                                                                              starting any work.
                                                                                              worl(.
    xr DO NOT use
   xr DO
        99 ll9l use on soft groundground or tarmacadam.
                                                hrmacadam. Use on concrete   concrele only.
                                                                                         oÀty.
        DO NOT use single
                        singte axle
                                 axlê stands.
                                      stands. OnlyOnty useusÊ In
                                                               ¡n pairs.
  x¡ DO Do NOT
            NoT support
                  support more      than th€
                             mor€ than      the maximum
                                                 max¡mum capacity,             witten on the axle stand (i.e.
                                                               cepecity. as written                             (¡.e. 3 Tonnes each,
                                                                                                                                 each, 6 Tonnes
                                                                                                                                            Tonnes per per pair).
                                                                                                                                                            pa¡Ò.
 xx DO NOT  ilOT use four axleaxle stands
                                    stends on one veh¡cle.
                                                         vehicle.
 xr DO  Do NOT
           NoT jack one end of vehicle if            the other end
                                                  if.the         €nd is
                                                                      ls already
                                                                          €lready on axle stands,
                                                                                               stânds, asâs the load is very likely to topple
                                                                                                                                            ùcppte over.
x.y DO     Nor use for
        Do NOT          fo¡ three
                            three wheeled
                                   wtreeled vehicles
                                                vehicles or trailers. Refer
                                                                          Refer toio manufacturer's
                                                                                     manufacturer,s instructions.
                                                                                                          insfuctions.
x¡ DO NOT  ÀlOf use axleaxle stands
                              stands ifif damaged.
                                          damâged.
A DANGER!
        DANGERI Do not              axle.slglg:
                         not load axle     stands beyond rated
    ^ ON                                              leyond rat€d capacity.
                                                                       capacíty. Overloading
                                                                                    overloading can cause caus6 damage
                                                                                                                   dâmâge to,to. or failure
                                                                                                                                     failure of the axle
                                                                                                                                                      axto stands.   postTloN
                                                                                                                                                            stands. POSITION
LOAD       oN CENTRE
                CENTRE OF    oF SADDLE ONLY.   ONLY. ALWAYS
                                                         ALwAYs USE  usg AXLE       srANDs IN
                                                                           AXúE STANDS              pnns ON
                                                                                                 lñ PAIRS     oN HARD
                                                                                                                   HARD LEVEL
                                                                                                                            LEVEL SURFACE
                                                                                                                                      suRFAcE CAPABLE
                                                                                                                                                   cApABLE OF         susrAtNtNo
                                                                                                                                                                  oF SUSTAINING
THE LOAD.LOAD. USEUSE OF OF AXLE STANDS
                                      STANDS ON OTHER     OTHËR THAN HARD    HARD LEVELLEVEL SURFACES
                                                                                                SURFACÉS CAN RESULT     RESULÎ IN  IN LOAD
                                                                                                                                       LOAD INSTABILITY
                                                                                                                                               INSTABILITY AND POSSIBLEPOSSIBLE
LOSS
 LosS OF   oF LOAD.
                LoAD' DO Do NOTNoT USE
                                     UsE ON  oN TARMACADAM
                                                  TARMACADAM. . Failure  Fa¡lure to follow    lhese instructions
                                                                                      follow these    instructlons maymay result
                                                                                                                            result in
                                                                                                                                    in damage
                                                                                                                                       damage to the axle axls stands,
                                                                                                                                                                stands, loss
                                                                                                                                                                          toss of load,
                                                                                                                                                                                  toad,
resulting
r€sull¡ng in property
                 property damage,
                             da¡nage, serious        personal injury,
                                         serious personal       lnjury, or loss of life.
d WARNING:
O       wARMNe: The   The warnings,
                            wamlngs, cautions
                                           cauüons and         tnstructlons set
                                                         and instructions        søt out   in this
                                                                                      out in   lhís manual
                                                                                                     manua! cannot
                                                                                                                cannot cover           poss¡ble conditions
                                                                                                                                  alt possible
                                                                                                                          cover all               condltons and        sifuatlons
                                                                                                                                                                   end situations
thatthat may   occun Itlt must be understood
         may occur.                    undeßtood that     that common
                                                                c:'lñmon sense       and caution
                                                                             sensø and      cautlon are are factors which
                                                                                                                        whtch cannot
                                                                                                                                caniot be be built
                                                                                                                                              bu¡tt Into          product, but
                                                                                                                                                            thtsproduct,
                                                                                                                                                      tnto this              butmust
                                                                                                                                                                                  musl
be applied
be               by the
        applled by        operator/owne
                      the opeftrtot/owne/,ir.                                                                'ã¡clors
    2.    SPECIFICATION
Ratchet
Ralch€t type axle
              axlÊ stands
                   stands with cast iron                                                                                                                        Fig.1
accidental
accidental release
                                     irofì support
                                           support posts. Feature
                                                           Fe€tufe angled                  whiú prevent
                                                                    angled teeth in posts, which prevent                                                       lFisR
           rel€âse of
                    of load
                       load - the more
                                  more weight
                                        we¡ght applied,
                                                applied, the tighter
                                                             tighter the
                                                                     lhe post is locked.
                                                                                 tock€d
Capacity:,......
Capacity:                                   33 Tonnes Each
                                                       Each 16                pair
                                                             / 6 Tonnes per Pair
Minimum
Minimum Height:
           Height:                         287mm
                                             287mm                                                                                                          Bend tab
                                                                                                                                                                   tâb in
                                                                                                                                                                       ln after
                                                                                                                                                                          afrer
Maximum
Maximum Height'
           Height:                         427mm
                                             427mm                                                                                                          Inserting
                                                                                                                                                            lnsert¡ng Centre
    3.                                                                                                                                                      Column
          PREPARATION
3.1. Insert
3.1.  lns€rt.centre
             centre column
                     column into base of axle stand (Fig.2).
                                                    (Fig.z). Ensure
                                                             Ensu¡e toothed  s¡de of
                                                                     toothed side
     column
     column will engage    with locking
                   engage wlth  locking lever mechanism.
                                              mechanism.
3.2.
3.2. Bend
     Bend in locking
               locking tab using
                           using a small
                                   wnall chisel and hammer    (Fig,l).
                                                    hammer (Fig.1).
3.3. Check axle stand is in good condition
                                    cond¡tion and has not suffered
                                                           sufierèd damage   during transit.
                                                                    damage during    hansit.
   4.     OPERATION
4,1. Refer
4.1.  Refer to vehicle's
                venid€'s handbook for correct   conêct jacking procedure.
                                                                    proc€dur€. Check
                                                                                Chacft to ensure
                                                                                           ansurs
     manufacturer's recommended
                         recommsnded jacking                                                                                                    Saddle
                                              ¡acft ¡ng points are in good condition.
                                                                               cond¡tion.
4.2
4.2. Position
      Position axle stands
                      stands under        jacking points.
                                under jacking       points.
4.3- To adjust
4.3.     adjust axle
                  axl€ stands: HoldHold locking
                                           lock¡ng lever
                                                      lov€r up, while lifting column
                                                                              column to required
                                                                                          requir€d
                                                                                                                                            Centre Column
     height.
      height. Push
              Push locking
                      locking lever
                                levor down
                                         down to locklock pawl
                                                           pawl into column
                                                                      column teeth (Fig.2).
                                                                                                                                                                           Fig.2
                                                                                     (Fig.2).
CI WARNING?
O     WARNING! ENSUREENSURE PAWL  PAWL IS   IS FULLY
                                               FULLY ENGAGED
                                                          ENGAGED WITH WITH TEETH.
                                                                              TËÊTH.                                                                Pawl
4.4.
4.4- Carefully
      Carefully and
                 and slowly
                       slowly lower
                                lower vehicle
                                         vehicle onto
                                                    onto axle
                                                           axlg stands.
                                                                stands. Ensure
                                                                         Ensure load bearing
     points
     points sit
             s¡t in the centre
                         centre of the saddles
                                             saddles and that the axle axl€ stands
                                                                            stânds are stable.
                                                                                         stable.                                                Locking
A    DANGER!
      DANGER! You   You must     follow instructions
                          musl follow      ¡nstruct¡ans carefully
^                                                          carcnrily and
                                                                      dnd ensure
                                                                           ensure you DO
                                                                                       DO NOTNOT                                                 Lever
                                                                                                                                                 Ltvgr
     load
     load the
           the axle
                axle stands
                       slânds off-centre.
                                off-centrê. Failure
                                                Fatlure to   heêd these
                                                          to heed   these warnings
                                                                           warn¡ngs may
                                                                                      may cause
                                                                                           cause
     damage,
     damage, injury
                 lnjury or
                         or loss
                             ioss of
                                   of life.
                                       tife.
   5.     MAINTENANCE & INSPECTION
5.1,
5.1.      Before
          Before each
                    each use,use, check
                                    chec'k that the axle stands
                                                            stands and the stand's        welds are not
                                                                                stand's welds            not cracked
                                                                                                               cracked and that there are no     no missing
                                                                                                                                                    missing or damaged          pårb.
                                                                                                                                                                   damaged parts.
          Any
          Any suspect
                 suspacl axlearJa stand
                                     stand must
                                            must bebe removed     lron service
                                                       removed from       saMlce immediately.
                                                                                   immedlately.
 52. Due
 5.2.     Due to the potential
                         potendal hazards
                                      haards assodated
                                                assodated with
                                                             wiüt these axle stands,
                                                                                 slânds, do not      û¡suse, or make any
                                                                                               not misuse,                   âny modification
                                                                                                                                  rnodiflcaüon to the
                                                                                                                                                  ths axle
                                                                                                                                                      axl€ stands or components.
                                                                                                                                                                         compon€nts.
 5.3. Itlt is¡s the responsibility
 5.3.                  respons¡bllity of the owner to ensure that the operator has read                                  instructions together
                                                                                                        read these instructions                   w¡th the safety
                                                                                                                                         lcgether with        safety features on the
          side of the axle stand  stand and
                                         snd that
                                              thâl the
                                                    th€ operator
                                                         op€rator is ls familiar
                                                                        familiar with the
                                                                                       th€ axle stand's
                                                                                                    stand,s useus€ and limitations.
                                                                                                                            limitetions.
NOTE: It is our policy to  to continually
                              continuelly improve    ptoduds and
                                           imptwa products    a/rd as
                                                                    es such wows reserve
 ll-?!F:!!l-9ul   lolicy
IMPORTANT: No liability
                                                                                  rcsffio the
                                                                                           thêright
                                                                                                î¡ght to         dsta, specifications
                                                                                                          alle. data,
                                                                                                      lo alter                          snd component
                                                                                                                        spociñca!¡ons and    componant parts
                                                                                                                                                        pads without
                                                                                                                                                               without prior
                                                                                                                                                                        priornotice.
                                                                                                                                                                              noti6a.
lfl_Olll$¡           ilabit¡V is
                               ¡s accepted
                                  accepred for
                                            tor incorrect
                                                incoûocr use
                                                          u6€ of this product.
                                                                       producr.
WARRANTY:
waRRANw: Guarantee
                cuarantes is   ¡s 12
                                   12 months
                                      months from purchase date.
                                                              date, proof
                                                                      pioof of which will
                                                                                     wiil be required
                                                                                              requir€d forror any claim.
                                                                                                                    da¡m.
INFORMATION:
lNFoRtlATloll: For  For aa copy of ouroú latest
                                         latæt catalogue
                                                 catalogus and promotions
                                                                prormtions call us on 01284
                                                                                          ot2E4 757525             lêave your
                                                                                                   7s75zb andârid leave         fult name
                                                                                                                           your full nam€ and address,
                                                                                                                                               âddress, including
                                                                                                                                                         inctuding postcode.
                                                                                                                                                                   postcode.

                                                     S  ole U
                                                      Solo    K DIstributor,
                                                                Dlstrlbutor, Seeley
               I
                                                            UK
                                                      Kempson
                                                      Kamp€on Way,
                                                     Park,
                                                      Park, Bury,
                                                                             Sêaley Group
                                                                                    Group,
                                                                 Way. Suffolk Business
                                                             Bury St. Edmunds,
                                                                              Eusinêss                         fi
                                                                                                               or1
                                                                                                                       otzu 757500
                                                                                                                       01284 tstsoo            ,.   **'t""ley.co.uk
                                                                                                                                               Q.ob WWW.sealey.c o.uk
                                                                      Ed¡nunds. Suffolk,
                                                                                Sufrolk.
 11
  41t111
       1-241                                     mERy IP32
                                                       p32 77AR
                                                             AR                                                &^ 01284 rcsSU Ml
                                                                                                                  OtzAt 703534                             salesgsealey.co.uk
                                                                                                                                                           sales@sealey .co.uk
                                                                           Original l.anquaço Vormon
                                                                           Aaçinal Lar9i4age  Yarsion                                                ve1003         issue: 1 - 24/12109




                                                                                                                                               KLORCZ YK001472
                                                                                                                                               KLORCZYK001472
